Exhibit 10.1

Conformed Copy

 

 

 

Published CUSIP Number: 89189EAA3

CREDIT AGREEMENT

Dated as of January 1, 2010

among

TOWERS WATSON & CO. 1

and

CERTAIN SUBSIDIARIES,

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

an L/C Issuer,

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

HSBC BANK USA, NATIONAL ASSOCIATION,

SUNTRUST BANK

and

U.S. BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

and

PNC CAPITAL MARKETS, LLC

as

Joint Lead Arrangers and Joint Book Managers

 

 

 

 

1

Formerly known as Jupiter Saturn Holding Company.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Section

   Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

  1.01

 

Defined Terms

   1

  1.02

 

Other Interpretive Provisions

   30

  1.03

 

Accounting Terms

   30

  1.04

 

Rounding

   31

  1.05

 

Exchange Rates; Currency Equivalents

   31

  1.06

 

Additional Alternative Currencies

   32

  1.07

 

Change of Currency

   32

  1.08

 

Times of Day

   33

  1.09

 

Letter of Credit Amounts

   33

  1.10

 

Accounting Adjustments

   33 ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

  2.01

 

Revolving Loans

   34

  2.02

 

Borrowings, Conversions and Continuations of Revolving Loans

   34

  2.03

 

Letters of Credit

   36

  2.04

 

Swing Line Loans

   47

  2.05

 

Prepayments

   50

  2.06

 

Termination or Reduction of Commitments

   51

  2.07

 

Repayment of Loans

   52

  2.08

 

Interest

   52

  2.09

 

Fees

   53

  2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

   53

  2.11

 

Evidence of Debt

   54

  2.12

 

Payments Generally; Administrative Agent’s Clawback

   54

  2.13

 

Sharing of Payments by Lenders

   56

  2.14

 

Designated Borrowers

   57

  2.15

 

Increase in Commitments

   59

  2.16

 

Cash Collateral and Other Credit Support

   60

  2.17

 

Defaulting Lenders

   61

 

i



--------------------------------------------------------------------------------

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

  3.01

 

Taxes

   63

  3.02

 

Illegality

   68

  3.03

 

Inability to Determine Rates

   68

  3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

   69

  3.05

 

Compensation for Losses

   71

  3.06

 

Mitigation Obligations; Replacement of Lenders

   72

  3.07

 

Survival

   72 ARTICLE IV. CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

  4.01

 

Conditions to Effectiveness of this Agreement

   72

  4.02

 

Conditions to Initial Funding

   74

  4.03

 

Conditions to All Credit Extensions

   78 ARTICLE V. REPRESENTATIONS AND WARRANTIES

  5.01

 

Existence, Qualification and Power

   79

  5.02

 

Authorization; No Contravention

   79

  5.03

 

Governmental Authorization; Other Consents

   79

  5.04

 

Binding Effect

   79

  5.05

 

Financial Statements; No Material Adverse Effect

   80

  5.06

 

Litigation

   81

  5.07

 

No Default

   81

  5.08

 

Ownership of Property; Liens

   81

  5.09

 

Environmental Compliance

   81

  5.10

 

Insurance

   81

  5.11

 

Taxes

   81

  5.12

 

ERISA Compliance

   82

  5.13

 

Subsidiaries; Equity Interests

   82

  5.14

 

Margin Regulations; Investment Company Act

   83

  5.15

 

Disclosure

   83

  5.16

 

Compliance with Laws

   83

  5.17

 

Taxpayer Identification Number; Other Identifying Information

   83

 

ii



--------------------------------------------------------------------------------

  5.18

  Intellectual Property; Licenses, Etc    84   5.19   Solvency    84   5.20  
Casualty, Etc    84   5.21   Labor Relations    84   5.22   OFAC    84   5.23  
Representations as to Foreign Obligors    85 ARTICLE VI. AFFIRMATIVE COVENANTS
  6.01   Financial Statements    86   6.02   Certificates; Other Information   
87   6.03   Notices    88   6.04   Payment of Obligations    89   6.05  
Preservation of Existence, Etc    89   6.06   Maintenance of Properties    90
  6.07   Maintenance of Insurance    90   6.08   Compliance with Laws    90
  6.09   Books and Records    90   6.10   Inspection Rights    90   6.11  
Additional Subsidiary Guarantors    91   6.12   Initial Funding Date    91
  6.13   Senior Subordinated Notes    91   6.14   Additional Equity Interests   
91   6.15   Further Assurances    91   6.16   Foreign Subsidiary Ownership    91
ARTICLE VII. NEGATIVE COVENANTS   7.01   Liens    92   7.02   Investments    93
  7.03   Indebtedness    95   7.04   Fundamental Changes    97   7.05  
Dispositions    97   7.06   Restricted Payments    99   7.07   Change in Nature
of Business    100

 

iii



--------------------------------------------------------------------------------

  7.08   Transactions with Affiliates    100   7.09   Burdensome Agreements   
100   7.10   Use of Proceeds    101   7.11   Sale and Leaseback Transactions   
101   7.12   Amendment to Material Documents    101   7.13   Modification of
Certain Documents    101   7.14   Company Activities    101   7.15   Financial
Covenants    101   7.16   Approvals and Authorizations    102   7.17   Changes
in Accounting Practices    102   7.18   Post-Funding Deliveries    102 ARTICLE
VIII. EVENTS OF DEFAULT AND REMEDIES   8.01   Events of Default    102   8.02  
Remedies Upon Event of Default    105   8.03   Application of Funds    105
ARTICLE IX. ADMINISTRATIVE AGENT   9.01   Appointment and Authority    106
  9.02   Rights as a Lender    107   9.03   Exculpatory Provisions    107   9.04
  Reliance by Administrative Agent    108   9.05   Delegation of Duties    108
  9.06   Resignation of Administrative Agent    109   9.07   Non-Reliance on
Administrative Agent and Other Lenders    110   9.08   No Other Duties, Etc   
110   9.09   Administrative Agent May File Proofs of Claim    110   9.10  
Collateral and Guaranty Matters    111   9.11   Secured Cash Management
Agreements and Secured Hedge Agreements    111 ARTICLE X. MISCELLANEOUS 10.01  
Amendments, Etc    112 10.02   Notices; Effectiveness; Electronic Communication
   113

 

iv



--------------------------------------------------------------------------------

10.03   No Waiver; Cumulative Remedies; Enforcement    115 10.04   Expenses;
Indemnity; Damage Waiver    116 10.05   Payments Set Aside    118 10.06  
Successors and Assigns    118 10.07   Treatment of Certain Information;
Confidentiality    123 10.08   Right of Setoff    124 10.09   Interest Rate
Limitation    124 10.10   Counterparts; Integration; Effectiveness    125 10.11
  Survival of Representations and Warranties    125 10.12   Severability    125
10.13   Replacement of Lenders    126 10.14   Governing Law; Jurisdiction; Etc.
   126 10.15   Waiver of Jury Trial    128 10.16   No Advisory or Fiduciary
Responsibility    128 10.17   Electronic Execution of Assignments and Certain
Other Documents    128 10.18   USA PATRIOT Act Notice    129 10.19   Judgment
Currency    129 SIGNATURES    S-1

 

v



--------------------------------------------------------------------------------

SIGNING DATE SCHEDULES

1.01A

  Mandatory Cost Formulae

2.01

  Commitments and Applicable Percentages

4.01(a)(iii)

  Jurisdictions of Existence

5.11

  Tax Sharing Agreements

5.13

  Subsidiaries; Other Equity Investments

5.17

  Identification Numbers for Designated Borrowers that are Foreign Subsidiaries

7.01

  Existing Liens

7.02

  Existing Investments

7.03(c)

  Existing Indebtedness

7.03(f)

  Existing Guarantees of Operating Leases

10.02

  Administrative Agent’s Office; Certain Addresses for Notices

INITIAL FUNDING DATE SCHEDULES

1.01B

  Existing Letters of Credit

4.02(b)(v)

  Jurisdictions of Existence

5.05

  Supplement to Interim Financial Statements

5.11

  Tax Sharing Agreements

5.13

  Subsidiaries; Other Equity Investments

5.17

  Identification Numbers for Designated Borrowers that are Foreign Subsidiaries

7.01

  Existing Liens

7.02

  Existing Investments

7.03(c)

  Existing Indebtedness

7.03(f)

  Existing Guarantees of Operating Leases

7.18

  Post Funding Deliveries

EXHIBITS

Form of

 

A

  Revolving Loan Notice

B

  Swing Line Loan Notice

C

  Note

D

  Compliance Certificate

E-1

  Assignment and Assumption

E-2

  Administrative Questionnaire

F

  Company Guaranty

G

  Subsidiary Guaranty

H

  Designated Borrower Request and Assumption Agreement

I

  Designated Borrower Notice

J

  Report of Letter of Credit Information

K

  Pledge Agreement

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of January 1, 2010, among
TOWERS WATSON & CO. (f/k/a Jupiter Saturn Holding Company), a Delaware
corporation (the “Company”), certain Subsidiaries of the Company party hereto
pursuant to Section 2.14 (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.

The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend and each L/C Issuer has
indicated its willingness to issue letters of credit, in each case on the terms
and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Indebtedness” has the meaning specified in Section 7.03(l).

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the voting
stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed pursuant to Section 9.06.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders pursuant to Section 10.02.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars, New Zealand Dollars, Hong Kong Dollars and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to $250,000,000. The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

Pricing

Level

  

Consolidated Leverage Ratio

   Commitment
Fee   Eurocurrency Rate
Loans and Letters of
Credit   Base Rate
Loans 1    Less than 1.00 to 1.00    0.500%   2.500%   1.500% 2    Greater than
or equal to 1.00 to 1.00 but less than 1.50 to 1.00    0.625%   3.000%   2.000%
3    Greater than or equal to 1.50    0.750%   3.250%   2.250%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 3 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is

 

2



--------------------------------------------------------------------------------

delivered; provided further that at any time an Event of Default exists and is
continuing, if the Company delivers a Compliance Certificate that demonstrates a
Consolidated Leverage Ratio that would result in a decrease in the Applicable
Rate, such decrease shall not take effect until such Event of Default has been
cured or waived in accordance with the terms hereof. The Applicable Rate in
effect from the Signing Date through the Initial Funding Date shall be
determined based upon Pricing Level 1. The Applicable Rate in effect from the
Initial Funding Date through the first Business Day immediately following the
date the first Compliance Certificate is delivered pursuant to Section 6.02(b)
shall be determined based upon the Consolidated Leverage Ratio set forth in the
Compliance Certificate delivered pursuant to Section 4.02(b)(xiii).

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, the
applicable L/C Issuer or the applicable or Existing L/C Issuer, as the case may
be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of such borrowing or payment.

“Applicant Borrower” has the meaning specified in Section 2.14.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Banc of America Securities LLC and PNC Capital Markets, LLC,
in their capacity as joint lead arrangers and joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Australian Dollar” or “Aus $” means the lawful currency of Australia.

“Availability Period” means the period from and including the Initial Funding
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

3



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate (determined in accordance with
clause (b) of the definition thereof) plus 1.00%. The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such “prime rate” announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

4



--------------------------------------------------------------------------------

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollar” or “Can $” means the lawful currency of Canada.

“Canadian Loan Program” shall mean Watson Wyatt’s employee loan program
established for the benefit of its Canadian employees.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the respective L/C Issuers, Existing
L/C Issuers or the Swing Line Lender (as applicable) and the Lenders, as
collateral for L/C Obligations, Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the respective L/C Issuers, Existing L/C Issuers or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing. Notwithstanding anything to the contrary contained
in this Agreement, neither the Company nor any other Loan Party shall be
required to pledge and deposit, and the terms “Cash Collateralize” and “Cash
Collateral” shall be deemed not to refer to, cash or deposit account balances
subject to existing restrictions or encumbrances.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchasing or debit
card, electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement, is a Lender, or (b) at the time it becomes a Lender,
is a party to a Cash Management Agreement with a Loan Party in each case in its
capacity as a party to such Cash Management Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

5



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 25% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company (other than vacant seats) cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body (other than vacant seats) or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (other than vacant seats) (excluding, in the case of both clause
(ii) and clause (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); provided, however, that if the total
number of seats of that board of directors or equivalent governing body (other
than vacant seats) is reduced by a corporate or other organizational resolution
or action, then, for purposes of this definition, the determination of majority
during any twelve (12) month period in which such reduction has occurred shall
be made by reference to the composition and number of seats of such board of
directors or equivalent governing body prior to such reduction; or

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Company, or control
over the equity securities of the Company entitled to vote for members of the
board of directors or equivalent governing body of the Company on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 25% or more of the combined voting power of such securities.

For the avoidance of doubt, none of the Merger, the Transaction nor any other
transaction permitted by Section 7.04 shall constitute a Change of Control.

 

6



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986.

“Collateral Documents” means, collectively, the Pledge Agreement (and any Pledge
Joinder Agreement), each Uniform Commercial Code financing statement, any
control agreement and any other agreement or instrument related thereto pursuant
to which the Company or any other Loan Party grants or purports to grant a
security interest in the Pledged Interests to the Administrative Agent for the
benefit of the Lenders securing all or part of the Obligations, each of which
shall be in form and substance reasonably satisfactory to Administrative Agent.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Commitment Fee Period” means the period from and including the Signing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, (c) the date of termination of
the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Commitment Letter” has the meaning specified in Section 4.02(b)(xiii).

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Company Guaranty Agreement made by the Company in
favor of the Guaranteed Parties in connection with the addition of one or more
Designated Borrowers pursuant to Section 2.14, substantially in the form of
Exhibit F.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income and without duplication: (i) Consolidated Interest
Charges for such period, (ii) income tax for such period, (iii) depreciation and
amortization expense for such period, (iv) transaction fees, costs and expenses
incurred on or prior to the Initial Funding Date in connection with the
Transaction, provided that in no event shall all such fees, costs and expenses
added back pursuant to this clause (iv) exceed $60,000,000 in the aggregate,
(v) actual pretax expenses resulting from Transaction-related headcount
reductions and enhanced administrative efficiencies incurred during such period,
provided that in no event shall all such expenses added back pursuant to this
clause (v) exceed $80,000,000 in the aggregate during the term of this
Agreement, (vi) only with respect to the consolidated results of operations
prior to the Initial Funding Date of Towers Perrin and its Subsidiaries, the
aggregate amount of bonus-based employee compensation accrued during such
period, minus 45% of the gross contribution during such period, (vii) in each of
the first four fiscal quarters preceding the Initial Funding Date, 25% of
Qualified Retirement Savings, (viii) non-cash

 

7



--------------------------------------------------------------------------------

extraordinary losses, and (ix) other expenses of the Company and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, including non-cash, stock-based
compensation expense for such period and minus (b) the following to the extent
included in calculating such Consolidated Net Income and without duplication:
(i) extraordinary Federal, state, local and foreign income tax credits of the
Company and its Subsidiaries for such period, (ii) all extraordinary gains and
(iii) extraordinary all non-cash items increasing Consolidated Net Income for
such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and the outstanding
principal amount all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness in respect of capital leases and
Synthetic Lease Obligations, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Company or any Subsidiary, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Company or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Company or such Subsidiary.

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, total interest expense, including without
limitation the interest component of any payments during such period in respect
of capital lease obligations capitalized or expensed during such period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four consecutive
fiscal quarters most recently ended to (b) Consolidated Interest Charges for
such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four consecutive fiscal quarters most recently
ended.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding the net income attributable to minority interests) for
that period.

“Consolidated Tangible Assets” means, as of the date of determination, the total
assets of the Company and its Subsidiaries, which are shown on the consolidated
balance sheet of the Company and its Subsidiaries as of the most recent date for
which such a balance sheet is available, minus Intangible Assets, each of the
foregoing determined on a consolidated basis in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling,” “Controlled” and “under common Control” have meanings correlative
thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“CSAP” shall mean Watson Wyatt’s Canadian Separation Allowance Plan established
for the benefit of Watson Wyatt’s Canadian employees in connection with the
Canadian Loan Program.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means any Lender that, as determined by the Administrative
Agent, (with notice to the Company of such determination) (a) has failed to
perform its obligation to fund any portion of its Loans (or participations in
respect of Letters of Credit or Swing Line Loans) within three Business Days of
the date required to be funded by it hereunder, (b) has notified any Borrower,
the Administrative Agent or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement that it does not intend to comply with its funding obligations
under this Agreement or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after written request
by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent, the Swing Line Lender and the L/C Issuers that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans (or participations in respect of Letters of Credit or Swing
Line Loans), (d) otherwise has failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, or (e) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver,

 

9



--------------------------------------------------------------------------------

conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in such Lender or
any direct or indirect parent company thereof by a Governmental Authority. A
Lender that has become a Defaulting Lender because of an event referenced in
this definition may cure such status and shall no longer constitute a Defaulting
Lender as provided in the last paragraph of Section 2.17.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Sublimit” means an amount equal to $200,000,000. The
Designated Borrower Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Designated Borrower Notice” has the meaning specified in Section 2.14.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent, the applicable L/C Issuer or
the applicable Existing L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

10



--------------------------------------------------------------------------------

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Materials into the environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
except for incidental quantities that may be lawfully generated, used, handled,
transported, stored, treated and/or disposed of in connection with routine
building operation, maintenance and repair activities (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract or agreement pursuant to
which liability is assumed or imposed with respect to any of the foregoing,
except for such liability as would not reasonably be expected to have a Material
Adverse Effect.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which might reasonably constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan of any Borrower or any ERISA
Affiliate; (g) the determination that any Pension Plan is considered an at-risk
plan or a plan in endangered or critical status within the meaning of Sections
430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Borrower
or any ERISA Affiliate.

 

11



--------------------------------------------------------------------------------

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means,

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, or (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in Same Day Funds in the approximate amount of the Base Rate Loan being made or
maintained with a term equal to one month would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at the date and time of determination.

“Eurocurrency Rate Loan” means a Revolving Loan that bears interest at a rate
determined by reference to subsection (a) of the definition of Eurocurrency
Rate. Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Revolving Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuers, the Existing L/C Issuers or any other recipient of any payment
to be made by or on account of any obligation of any Borrower hereunder,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the

 

12



--------------------------------------------------------------------------------

jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which such Borrower is located, (c) any backup
withholding tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with clause (A) of Section 3.01(e)(ii),
and (d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 10.13), any United States withholding tax
that (i) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (B) of Section 3.01(e)(ii), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(i) or Section 3.01(c). Notwithstanding anything to the contrary
contained in this definition, “Excluded Taxes” shall not include any withholding
tax imposed at any time on payments made by or on behalf of a Foreign Obligor to
any Lender hereunder or under any other Loan Document, provided that such Lender
shall have complied with Section 3.01(e)(i).

“Existing Debt Retirement” means the repayment and cancellation of all
indebtedness of (i) Watson Wyatt under the Existing Watson Wyatt Credit
Agreement, and (ii) Towers Perrin under the Existing Towers Perrin Credit
Agreement, and, in each case, the termination of all documentation related
thereto and release of all Liens and guaranties thereunder, to occur on the
Initial Funding Date.

“Existing L/C Issuer” means each Lender (other than Bank of America and PNC)
that has issued an Existing Letter of Credit, in its capacity as issuer of such
Existing Letter of Credit.

“Existing Letters of Credit” means those standby letters of credit outstanding
on the Initial Funding Date and set forth Schedule 1.01B delivered pursuant to
Section 4.02(b)(viii).

“Existing Towers Perrin Credit Agreement” means that certain Credit Agreement
dated as of November 8, 2006, among Towers Perrin, as borrower, the lenders
party thereto and PNC, as administrative agent, as amended.

“Existing Watson Wyatt Credit Agreement” means that certain Amended and Restated
Revolving Credit Agreement dated as of July 11, 2005, among Watson Wyatt, as
borrower, the lenders party thereto and SunTrust Bank, as administrative agent,
as amended.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than indemnities and other similar
contingent obligations surviving the termination of this Agreement for which no
claim has been made and which are unknown and not calculable at the time of
termination and those obligations under any Swap Contract), and (c) all Letters
of Credit have terminated or expired (other than Letters of Credit as to which
other arrangements with respect thereto satisfactory to the Administrative Agent
and the applicable L/C Issuer shall have been made).

 

13



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means (i) the letter agreement, dated October 5, 2009, among
Towers Perrin, Watson Wyatt, the Administrative Agent, PNC and the Arrangers
(the “Joint Fee Letter”), (ii) the letter agreement, dated October 5, 2009,
among Towers Perrin, Watson Wyatt, the Administrative Agent and Banc of America
Securities LLC, and (iii) the letter agreement, dated October 5, 2009, among
Towers Perrin, Watson Wyatt, PNC and PNC Capital Markets, LLC.

“Final Senior Subordinated Indenture” means that certain Indenture relating to
the Senior Subordinated Notes, which will be entered into by and between the
Company and Wilmington Trust FSB on or about the closing date of the Merger in
substantially the form attached as Exhibit C to the Merger Agreement.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of an L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer or an Existing L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations held by such L/C Issuer
other than L/C Obligations as to which (i) such Defaulting Lender’s
participation obligation has been reallocated pursuant to Section 2.17(d), or
(ii) Cash Collateral acceptable to such L/C Issuer or Existing L/C Issuer, as
applicable, shall have been provided in accordance with Section 2.03, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which (i) such
Defaulting Lender’s participation obligation has been reallocated pursuant to
Section 2.17(d), or (ii) Cash Collateral acceptable to the Swing Line Lender
shall have been provided in accordance with Section 2.04.

 

14



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term “Guarantee” shall
not include endorsements for collection or deposits in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
(a) exists between any Loan Party and any Cash Management Bank at the time such
Cash Management Bank becomes a Lender or (b) is entered into by and between any
Loan Party and any Cash Management Bank.

 

15



--------------------------------------------------------------------------------

“Guaranteed Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, and each co-agent
or sub-agent appointed by the Administrative Agent pursuant to Section 9.05.

“Guaranties” means, collectively, the Company Guaranty and the Subsidiary
Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract permitted by Article VII, is a Lender, or (b) at the time it becomes a
Lender, is a party to a Swap Contract, in each case in its capacity as a party
to such Swap Contract.

“Hong Kong Dollar” or “HK $” means the lawful currency of Hong Kong.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) the principal amount of all obligations of such Person for borrowed money
and the principal amount of all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) (i) capital leases and (ii) Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

16



--------------------------------------------------------------------------------

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Funding Date” means the first date all the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 4.02 or 10.01
and the initial Credit Extensions are made hereunder.

“Initial Funding Date Material Adverse Effect” means, with respect to any
Person, any Material Adverse Effect with respect to such Person other than: any
event, change, circumstance, occurrence, effect or state of facts reflecting or
resulting from (a) any event, change, circumstance, occurrence, effect or state
of facts generally affecting the human capital, risk and financial services,
reinsurance or insurance consulting services industries, (b) any event, change,
circumstance, occurrence, effect or state of facts generally affecting the
economy or the financial, securities or credit markets, interest rates or
political or regulatory conditions, in the United States or any other
jurisdiction in which the Company, Watson Wyatt, Towers Perrin and their
respective Subsidiaries have substantial business operations, (c) any outbreak
or escalation of hostilities or acts of war or terrorism, (d) changes in
applicable laws or generally accepted accounting principles, (e) any change
attributable to the negotiation, execution, announcement or pendency of the Loan
Documents or the Transaction, including any litigation resulting therefrom,
(f) with respect only to Watson Wyatt, any change in the price or trading volume
of Watson Wyatt’s common stock, and (g) any failure by the Company, Watson Wyatt
or Towers Perrin to meet internal or, with respect only to Watson Wyatt,
published projections, forecasts or revenue or earnings predictions, in and of
itself; provided further that, with respect to clauses (a), (b), (c) and (d),
the impact of such event, change, circumstances, occurrence, effect or state of
facts is not disproportionately adverse to Towers Perrin and its Subsidiaries,
taken as a whole, relative to the adverse impact on Watson Wyatt and its
Subsidiaries, taken as a whole, or vice versa.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

17



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the first
Business Day after the end of each March, June, September and December and the
Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Revolving Loan
Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the assets of another Person or any business unit thereof.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer or an Existing L/C Issuer, as applicable, and the Company
(or any Subsidiary) or the applicable Designated Borrower or in favor of such
L/C Issuer or such Existing L/C Issuer, as applicable, and relating to such
Letter of Credit.

 

18



--------------------------------------------------------------------------------

“Joint Fee Letter” has the meaning specified in the definition of Fee Letter.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in (x) with respect to Letters of Credit
issued in Dollars, Dollars and (x) with respect to Letters of Credit issued in
an Alternative Currency, the Dollar Equivalent of the applicable Alternative
Currency.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
(x) with respect to Letters of Credit issued in Dollars, Dollars and (x) with
respect to Letters of Credit issued in an Alternative Currency, the Dollar
Equivalent of the applicable Alternative Currency.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America, PNC, each in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder. L/C Issuer shall also include any Lender appointed by the Company
(with the consent of the Administrative Agent, which consent shall not be
unreasonably withheld, conditioned or delayed) as an “L/C Issuer” by notice to
the Lenders as a replacement for any L/C Issuer who is at the time of such
appointment a Defaulting Lender. All singular references to the L/C Issuer shall
mean any L/C Issuer, the L/C Issuer that has issued the applicable Letter of
Credit or all L/C Issuers, as the context may require.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

19



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices, branches or Affiliates as a Lender may from time to time
notify the Company and the Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer or Existing L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, the Company Guaranty, the Subsidiary Guaranty
(including any Subsidiary Guaranty Joinder Agreement), the Collateral Documents,
each Issuer Document, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.16 of this Agreement and the
Fee Letters (to the extent the terms of such Fee Letters survive the execution
of this Agreement).

“Loan Parties” means, collectively, the Company, each Designated Borrower, each
Subsidiary Guarantor and each Domestic Subsidiary pledging collateral to the
Administrative Agent for the benefit of the Guaranteed Parties.

“London Banking Day” means any day on which dealings in Dollar deposits or the
applicable Alternative Currency are conducted by and between banks in the London
interbank eurodollar market.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01A.

 

20



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of (i) Watson Wyatt
and its Subsidiaries, taken as a whole, (ii) Towers Perrin and its Subsidiaries,
taken as a whole, or (iii) the Company and its Subsidiaries, taken as a whole;
(b) a material impairment of the rights and remedies of the Administrative Agent
or any Lender under any Loan Document, or of the ability of the Company or any
other Loan Party to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon any substantial portion of the
collateral under the Collateral Documents or the legality, validity, binding
effect or enforceability against the Company or any other Loan Party of any Loan
Document to which it is a party.

“Maturity Date” means December 31, 2012; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Merger” means the merger of Watson Wyatt and Towers Perrin through one or more
merger Subsidiaries to occur on or before the Initial Funding Date which, in any
event, shall be consummated in material accordance with the terms of the Merger
Agreement.

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
June 26, 2009 (as amended by Amendment No. 1 dated as of October 19, 2009), by
and among the Company, Watson Wyatt, Towers Perrin and their respective merger
Subsidiaries (including all exhibits and schedules thereto), pursuant to which
Wyatt Watson and Towers Perrin shall become wholly-owned direct Subsidiaries of
the Company.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common Control, as such a plan is described in Section 4064 of
ERISA.

“New Zealand Dollar” or “NZ $” means the lawful currency of New Zealand.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Guaranteed Cash Management
Agreement or Guaranteed Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

21



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, the
applicable Existing L/C Issuer or the Swing Line Lender, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCIC” means Professional Consultants Insurance Company, Inc., a Vermont
corporation.

“Pension Act” shall mean the Pension Protection Act of 2006.

 

22



--------------------------------------------------------------------------------

“Pension Plan” shall mean any employee pension benefit plan (including a
Multiple Employer Plan and a Multiemployer Plan) that is covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code and is maintained or is contributed to by any Borrower and any ERISA
Affiliate.

“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304, 305, 306 and 307
of ERISA.

“Permitted Acquisition” means any purchase or other acquisition of Equity
Interests or property permitted by Section 7.02(k).

“Permitted CSAP Loan” shall mean a loan extended under the Canadian Loan Program
to one of Watson Wyatt’s Canadian employees for which a Separation Allowance
Account is maintained having a balance not in excess of 90% of the dollar amount
credited from time to time to such account.

“Permitted Investments” shall mean:

(i) Investments consisting of stock, obligations, securities or other property
received in settlement receivable (created in the ordinary course of business)
from bankrupt obligors;

(ii) Permitted CSAP Loans in an aggregate amount not to exceed CAN$3,500,000 at
any outstanding;

(iii) Investments in PCIC or any other captive insurance professional liability
insurance for the Company and its Subsidiaries in an aggregate amount not to
exceed $100,000,000 at any time outstanding;

(iv) Investments in the form of short term marketable debt securities; and

(v) any other Investments contemplated, made in connection with, or permitted by
the short-term investment policy of the Company and its Subsidiaries.

“Permitted Lien” means any Lien permitted by Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means that certain Securities Pledge Agreement among certain
Domestic Subsidiaries of the Company as own Pledged Interests in favor of the
Administrative Agent for the benefit of the Guaranteed Parties substantially in
the form of Exhibit K hereto, as supplemented from time to by the execution and
delivery of Pledge Joinder Agreements pursuant to Section 6.14, as the same may
be otherwise supplemented (including by Pledge Agreement Supplement).

 

23



--------------------------------------------------------------------------------

“Pledge Agreement Supplement” means, with respect to the Pledge Agreement, the
Pledge Agreement Supplement in the form affixed as an Exhibit to the Pledge
Agreement.

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by the
Company or a Domestic Subsidiary, as applicable, to the Administrative Agent
pursuant to Section 6.14 hereof or otherwise.

“Pledged Interests” means (i) 65% of the Voting Interests of TP Luxembourg (or
if the relevant Person shall own less than 65% of such Voting Interests, then
100% of the Voting Interests of TP Luxembourg owned by such Person so long as
the aggregate amount of such Voting Interests of TP Luxembourg pledged by the
Company and its Subsidiaries does not exceed 65% of the aggregate amount of such
Voting Interests of) and (ii) 100% of the nonvoting Equity Interests (at all
times exclusive of the meaning of “stock entitled to vote” as described in
Treasury Regulation Section 1.956-2(c)(2)) of TP Luxembourg.

“PNC” means PNC Bank, National Association.

“Pro Forma Financial Statements” has the meaning specified in
Section 4.02(b)(x)(B).

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Retirement Savings” means, for each of the first four fiscal quarters
preceding the Initial Funding Date, actual pretax cash savings resulting from
the retirement of Towers Perrin employees that retire within three (3) months of
the Initial Funding Date; provided that Qualified Retirement Savings shall not
exceed $41,000,000 in the aggregate.

“Reference Financial Statements” means (i) the audited consolidated balance
sheet of Watson Wyatt and its Subsidiaries for the fiscal year ended June 30,
2009, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of Watson Wyatt and its
Subsidiaries, including the notes thereto (the “Reference Watson Wyatt Financial
Statements”) and (ii) the unaudited consolidated balance sheet of Towers Perrin
and its Subsidiaries for the six months ended June 30, 2009 and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal period of Towers Perrin and its Subsidiaries, including
the notes thereto.

“Reference Watson Wyatt Financial Statements” has the meaning set forth in the
definition of “Reference Financial Statements”.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

24



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than (a) events for which the 30 day notice period has been waived,
(b) a merger, in accordance with the requirements of ERISA and the Code, of two
or more Pensions Plans maintained by any Borrower or any ERISA Affiliate as of
the Initial Funding Date and (c) the substitution of any Borrower or any ERISA
Affiliate as the sponsor of a Pension Plan maintained by any Borrower or any
ERISA Affiliate as of the Initial Funding Date.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
applicable L/C Issuer or Existing L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of any Existing Letters
of Credit denominated in an Alternative Currency, the Initial Funding Date and
(v) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require.

 

25



--------------------------------------------------------------------------------

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

“Revolving Loan” has the meaning specified in Section 2.01.

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent, the applicable L/C Issuer or the
applicable Existing L/C Issuer, as the case may be, to be customary in the place
of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Senior Note Indebtedness” means all Indebtedness outstanding under the Senior
Subordinated Notes and the Final Senior Subordinated Indenture.

“Senior Subordinated Notes” means those certain up to $200,000,000 senior
subordinated unsecured notes issued by the Company pursuant to the Final Senior
Subordinated Indenture and due within one year of the issuance thereof.

“Separation Allowance Account” shall mean the account established for Watson
Wyatt’s qualified Canadian employees to which, from time to time, Watson Wyatt
may credit Dollar amounts allocated to such employee based on such employee’s
share in the CSAP. For the avoidance of doubt, no such account shall be funded
with actual Dollars, but the dollar amount credited thereto shall be reflected
as a liability on the balance sheet of Watson Wyatt.

“Signing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute

 

26



--------------------------------------------------------------------------------

an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative
Agent, the applicable L/C Issuer or the applicable Existing L/C Issuer, as
applicable, to be the rate quoted by the Person acting in such capacity as the
spot rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent or the
applicable L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent, the applicable L/C Issuer or
the applicable Existing L/C Issuer if the Person acting in such capacity does
not have as of the date of determination a spot rate for the purchase of any
such currency; and provided further that the applicable L/C Issuer or Existing
L/C Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantors” means, collectively, each Domestic Subsidiary (other
than PCIC) executing the Subsidiary Guaranty on the Initial Funding Date and
each other Domestic Subsidiary that enters into a Subsidiary Guaranty Joinder
Agreement as required by the terms and conditions of this Agreement.

“Subsidiary Guaranty” means the Subsidiary Guaranty Agreement made by the
Subsidiary Guarantors in favor of the Guaranteed Parties, substantially in the
form of Exhibit G, as supplemented from time to time by execution and delivery
of Subsidiary Guaranty Joinder Agreements pursuant to Section 6.11.

“Subsidiary Guaranty Joinder Agreement” means each Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to the Subsidiary
Guaranty, executed and delivered by a Domestic Subsidiary to the Administrative
Agent pursuant to Section 6.11.

 

27



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

28



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $25,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Towers Perrin” means Towers Watson Pennsylvania Inc. (f/k/a Towers, Perrin,
Forster & Crosby, Inc.), a Pennsylvania corporation.

“TP Luxembourg” means Towers Perrin Luxembourg Holdings S.A.R.L., a Luxembourg
societe a responsabilite limitee.

“Transaction” means, collectively, (i) the Merger, (ii) the entering into of
this Agreement and the initial Credit Extensions provided hereunder on the
Initial Funding Date, (iii) the Existing Debt Retirement, (iv) the issuance and
sale of the Senior Subordinated Notes, (v) the issuance of Class A Holding
Company Stock, Class B-1 Restricted Common Stock, Class B-2 Restricted Common
Stock, Class B-3 Restricted Common Stock, Class B-4 Restricted Common Stock,
Class F Restricted Holding Company Stock, Class R Restricted Holding Company
Stock and Class S Restricted Holding Company Stock (as each such term in this
clause (v) is defined in the Merger Agreement) and (vi) all related
transactions.

“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Interests” means Equity Interests issued by any other Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even if the right so to vote has been suspended by the happening of
such a contingency, and in any event, this definition shall at all times be
consistent with the meaning of “stock entitled to vote” as described in Treasury
Regulation Section 1.956-2(c)(2).

“Watson Wyatt” means Towers Watson Delaware Inc. (f/k/a Watson Wyatt Worldwide,
Inc.), a Delaware corporation.

“Yen” and “¥” mean the lawful currency of Japan.

 

29



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Reference
Watson Wyatt Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Company and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in

 

30



--------------------------------------------------------------------------------

light of such change in GAAP (subject to the approval of the Required Lenders,
not to be unreasonably withheld, conditioned or delayed); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein (provided that such entity shall not be deemed to
be a Subsidiary hereunder for any other purpose.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent, an L/C Issuer or an Existing L/C Issuer, as
applicable, shall determine the Spot Rates as of each Revaluation Date (and
shall give the Company or the applicable Designated Borrower prompt written
notice thereof) to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent, such L/C Issuer or such Existing L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Revolving Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent, such L/C Issuer or such Existing L/C Issuer, as the
case may be.

 

31



--------------------------------------------------------------------------------

1.06 Additional Alternative Currencies.

(a) The Company or the applicable Designated Borrower may from time to time
request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
consent of the Administrative Agent and the Lenders, which consent shall not be
unreasonably withheld, conditioned or delayed but shall be subject to each
Lender’s then-existing capability to offer such currency generally to its
corporate borrowers; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the consent of
the Administrative Agent and the applicable L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten (10) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to Eurocurrency Rate Loans, the Administrative Agent shall
promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
such L/C Issuer thereof. Each Lender (in the case of any such request pertaining
to Eurocurrency Rate Loans) or the applicable L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., five (5) Business Days after receipt of such request
whether it consents to the making of Eurocurrency Rate Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender or an L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or such L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall promptly so notify the Company and such currency shall thereupon be
deemed for all purposes to be an Alternative Currency hereunder for purposes of
any Revolving Borrowings of Eurocurrency Rate Loans; and if the Administrative
Agent and the applicable L/C Issuer consent to the issuance of Letters of Credit
in such requested currency, the Administrative Agent shall promptly so notify
the Company and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Letter of Credit issuances
by such L/C Issuer. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.

1.07 Change of Currency. (a) Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be

 

32



--------------------------------------------------------------------------------

replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Revolving Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Revolving Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify in a
written notice to the Company or the applicable Designated Borrower to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.10 Accounting Adjustments.

(a) With respect to the computation of financial covenants or components thereof
that includes any period (the “Pro-Forma Period”) prior to the Initial Funding
Date, the financial condition and results of operation (as applicable) of the
Company and its Subsidiaries for the relevant Pro-Forma Period shall be deemed
to be those obtained by combining the respective consolidated financial
conditions and results of operations of Towers Perrin and Watson Wyatt and their
respective Subsidiaries, giving effect to only such adjustments as are expressly
provided for herein.

(b) For each period of four fiscal quarters ending next following the date of
any Acquisition, for purposes of determining the Consolidated Leverage Ratio,
the consolidated results of operations of the Company and its Subsidiaries shall
include the results of operations of the Person or assets subject to such
Acquisition on a historical pro forma basis to the extent information in
sufficient detail concerning such historical results of such Person or assets is
reasonably available, and which amounts shall include only adjustments
reasonably satisfactory to Administrative Agent and shall not include any
synergies resulting from such Acquisition other than those permitted pursuant to
Regulation S-X of the SEC.

 

33



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrowers in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Revolving Borrowing, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, (iii) the aggregate
Outstanding Amount of all Revolving Loans made to the Designated Borrowers shall
not exceed the Designated Borrower Sublimit, and (iv) the aggregate Outstanding
Amount of all Revolving Loans denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Revolving Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Revolving Loans.

(a) Each Revolving Borrowing, each conversion of Revolving Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Company’s or the applicable Designated Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Revolving Loans, (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) on the requested date of any Borrowing of Base Rate Revolving Loans.
Each telephonic notice by the Company or the applicable Designated Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Revolving Loan Notice, appropriately completed
and signed by a Responsible Officer of the Company or the applicable Designated
Borrower. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c),
each Revolving Borrowing of or conversion to Base Rate Revolving Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Revolving Loan Notice (whether telephonic or written) shall
specify (i) whether the Company or the applicable Designated Borrower is
requesting a Revolving Borrowing, a conversion of Revolving Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Revolving Loans to be
borrowed, converted or continued, (iv) the Type of Revolving Loans to be
borrowed or to which existing Revolving Loans are to be converted, (v) if
applicable, the duration of the

 

34



--------------------------------------------------------------------------------

Interest Period with respect thereto, (vi) the currency of the Revolving Loans
to be borrowed, and (vii) if applicable and if such notice is submitted by the
Company on behalf of a Designated Borrower, the Designated Borrower. If the
Company or the applicable Designated Borrower fails to specify a currency in a
Revolving Loan Notice requesting a Borrowing, then the Revolving Loans so
requested shall be made in Dollars. If the Company fails to specify the Borrower
to whom the Revolving Loans shall be made in a Revolving Loan Notice requesting
a Borrowing, then the Revolving Loans so requested shall be made to the Company.
If the Company or the applicable Designated Borrower fails to specify a Type of
Revolving Loan in a Revolving Loan Notice or if the Company fails to give a
timely notice requesting a conversion or continuation, then the applicable
Revolving Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of
Revolving Loans denominated in an Alternative Currency, such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one month. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Company or the applicable
Designated Borrower requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Revolving Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. No Revolving Loan may be converted into or continued as a Revolving
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Revolving Loan and reborrowed in the other currency.

(b) Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Revolving Loans, and if no timely notice of a
conversion or continuation is provided by the Company or the applicable
Designated Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans or continuation of
Revolving Loans denominated in a currency other than Dollars, in each case as
described in the preceding subsection. In the case of a Revolving Borrowing,
each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Revolving
Loan denominated in Dollars, and not later than the Applicable Time specified by
the Administrative Agent in the case of any Revolving Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Revolving
Loan Notice. Each Lender may, at its option, make any Loan available to any
Designated Borrower that is a Foreign Subsidiary by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of such Designated
Borrower that is a Foreign Subsidiary to repay such Loan in accordance with the
terms of this Agreement or any obligation of such Lender hereunder or the rights
of any other party to the Credit Agreement in respect of such Lender. Upon
satisfaction of the applicable conditions set forth in Section 4.03 (and, if
such Borrowing is the initial Credit Extension, Sections 4.01 and 4.02), the
Administrative Agent shall make all funds so received available to the Company
or the applicable Designated Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Company or the
applicable Designated Borrower; provided, however, that if, on the date the
Revolving Loan Notice

 

35



--------------------------------------------------------------------------------

with respect to such Borrowing denominated in Dollars is given by the Company or
the applicable Designated Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and, second, shall be made available to the
applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Administrative Agent shall promptly notify the Company or the applicable
Designated Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, the Administrative Agent
shall notify the Company or the applicable Designated Borrower and the Lenders
of any change in Bank of America’s “prime rate” used in determining the Base
Rate promptly following the public announcement of such change.

(e) After giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than twelve (12) Interest
Periods in effect with respect to Revolving Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer,
and for purposes of clause (2) each Existing L/C Issuer, agrees, in reliance
upon the agreements of the Lenders set forth in this Section 2.03, (1) from time
to time on any Business Day during the period from the Initial Funding Date
until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars or in one or more Alternative Currencies for the account
of the Company or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Company or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each
request by the Company or the applicable Designated Borrower for the issuance or
amendment of a

 

36



--------------------------------------------------------------------------------

Letter of Credit shall be deemed to be a representation by the Company or the
applicable Designated Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
ability of the Company or the applicable Designated Borrower to obtain Letters
of Credit shall be fully revolving, and accordingly the Company or the
applicable Designated Borrower may, during the foregoing period, obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. On the Initial Funding Date, all Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Initial Funding Date, shall be subject to and governed by the terms and
conditions hereof. Within sixty (60) days following the Initial Funding Date,
the Company will cause each Existing Letter of Credit issued by SunTrust Bank to
be returned to SunTrust Bank with instructions from the applicable beneficiaries
to cancel such Existing Letter of Credit. The Company agrees to promptly notify
the Administrative Agent of the designation of any Lender or Affiliate of a
Lender as an L/C Issuer.

(ii) No L/C Issuer shall issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Initial Funding Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Initial
Funding Date and which such L/C Issuer in good faith deems material to it (it
being understood that the applicable L/C Issuer shall promptly notify the
Company and the Administrative Agent of any of the foregoing events or
circumstances);

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

 

37



--------------------------------------------------------------------------------

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $250,000;

(D) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(E) such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(G) any Lender is at such time a Defaulting Lender, unless (x) such L/C Issuer
(in its sole discretion) has entered into arrangements satisfactory to such L/C
Issuer with the Company or the applicable Designated Borrower or such Defaulting
Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure with
respect to such Defaulting Lender as to the Letter of Credit then proposed to be
issued or (y) each L/C Issuer having actual or potential Fronting Exposure with
respect to issued Letters of Credit has entered into arrangements satisfactory
to each such L/C Issuer as to Letters of Credit issued by it (in its sole
discretion) with the Company, the applicable Designated Borrower or such
Defaulting Lender to eliminate such actual or potential risk.

(iv) Neither any L/C Issuer nor any Existing L/C Issuer shall amend any Letter
of Credit if such L/C Issuer or Existing L/C Issuer, as applicable, would not be
permitted at such time to issue such Letter of Credit in its amended form under
the terms hereof.

(v) Neither any L/C Issuer nor any Existing L/C Issuer shall be under any
obligation to amend any Letter of Credit if (A) such L/C Issuer or Existing L/C
Issuer, as applicable, would not have any obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi) Each L/C Issuer and each Existing L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer and Existing L/C Issuer shall have all
of the benefits and immunities (A) provided to the Administrative Agent in
Article IX with respect to any acts taken or omissions suffered by such L/C
Issuer or Existing L/C Issuer, as applicable, in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included each L/C Issuer and Existing L/C Issuer
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to each L/C Issuer and Existing L/C Issuer.

 

38



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company or the applicable Designated Borrower delivered to
the applicable L/C Issuer or Existing L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company or
the applicable Designated Borrower. Such Letter of Credit Application must be
received by the applicable L/C Issuer or Existing L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer or
Existing L/C Issuer, as applicable, may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
applicable L/C Issuer may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer or
Existing L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable L/C Issuer or
Existing L/C Issuer may reasonably require. Additionally, the Company shall
furnish to the applicable L/C Issuer or Existing L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or Existing L/C Issuer, as applicable, or the
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer or Existing L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) (a) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Company or the applicable
Designated Borrower and, if not, such L/C Issuer or Existing L/C Issuer, as
applicable, will provide the Administrative Agent with a copy thereof and
(b) the Outstanding Amount of all L/C Obligations as of such date. Unless the
applicable L/C Issuer or Existing L/C Issuer has received written notice from
any Lender, the Administrative Agent, the Company or a Designated Borrower, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, such L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company, the applicable Designated
Borrower, or other applicable Subsidiary or such L/C Issuer or Existing L/C
Issuer, as applicable, shall enter into the applicable amendment, as the case
may be, in each case in accordance with such L/C Issuer’s or Existing L/C
Issuer’s, as applicable, usual and customary business practices. Immediately

 

39



--------------------------------------------------------------------------------

upon the issuance of each Letter of Credit (and upon the Initial Funding Date
with respect to each Existing Letter of Credit), each Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
applicable L/C Issuer or Existing L/C Issuer a risk participation in such Letter
of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Letter of Credit.

(iii) If the Company or the applicable Designated Borrower so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, neither the Company nor the applicable Designated Borrower shall be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender, the Company or any Designated Borrower that
one or more of the applicable conditions specified in Section 4.03 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company or the
applicable Designated Borrower and the Administrative Agent a true and complete
copy of such Letter of Credit or amendment.

(v) Notwithstanding anything to the contrary contained herein, the Existing L/C
Issuers may (but shall be under no obligation to) amend Existing Letters of
Credit (subject to the restrictions on such amendment set forth above) but shall
not issue any Letters of Credit hereunder.

 

40



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer or Existing L/C
Issuer shall notify the Company or the applicable Designated Borrower and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Company or the applicable Designated Borrower shall
reimburse the applicable L/C Issuer or Existing L/C Issuer in such Alternative
Currency, unless (A) the applicable L/C Issuer or Existing L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company or the applicable Designated Borrower shall have notified
the applicable L/C Issuer or Existing L/C Issuer promptly following receipt of
the notice of drawing that the Company or the applicable Designated Borrower
will reimburse such L/C Issuer or Existing L/C Issuer, as applicable, in
Dollars. In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the applicable L/C
Issuer or Existing L/C Issuer shall notify the Company or the applicable
Designated Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer or Existing L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by the applicable L/C Issuer or Existing L/C Issuer under a
Letter of Credit to be reimbursed in an Alternative Currency (each such date, an
“Honor Date”), the Company or the applicable Designated Borrower shall reimburse
such L/C Issuer or Existing L/C Issuer, as applicable, through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the Company or the applicable Designated Borrower fails
to so reimburse the applicable L/C Issuer or Existing L/C Issuer by such time,
the Administrative Agent shall promptly notify each Lender of the Honor Date,
the amount of the unreimbursed drawing (expressed in Dollars in the amount of
the Dollar Equivalent thereof in the case of a Letter of Credit denominated in
an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Company or the
applicable Designated Borrower shall be deemed to have requested a Revolving
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.03 (other than the delivery of a Revolving
Loan Notice). Any notice given by the applicable L/C Issuer, the applicable
Existing L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (including for this purpose the application of available Cash
Collateral provided for this purpose pursuant to Section 2.03(a)(iii)(G)) to the
Administrative Agent for the account of the applicable L/C Issuer or Existing
L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00

 

41



--------------------------------------------------------------------------------

p.m. on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Revolving Loan
to the Company or the applicable Designated Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer or Existing L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.03 cannot be satisfied or for any other reason, the Company or the
applicable Designated Borrower shall be deemed to have incurred from the
applicable L/C Issuer or Existing L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the applicable L/C Issuer or Existing L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer or Existing L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
the applicable L/C Issuer or Existing L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer or Existing L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have against the applicable L/C Issuer or
Existing L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default or the
termination of the Commitments, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.03 (other than delivery by the
Company or the applicable Designated Borrower of a Revolving Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company or the applicable Designated Borrower to reimburse the applicable
L/C Issuer or Existing L/C Issuer for the amount of any payment made by such L/C
Issuer or Existing L/C Issuer, as applicable, under any Letter of Credit,
together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer or Existing L/C Issuer any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer or

 

42



--------------------------------------------------------------------------------

Existing L/C Issuer, as applicable, shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer or
Existing L/C Issuer, as applicable, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by such L/C Issuer or Existing L/C Issuer,
as applicable, in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolving Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the applicable L/C Issuer or Existing L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable L/C Issuer or Existing L/C Issuer has made
a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer or Existing L/C Issuer, as applicable, any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in Dollars and in the same funds as
those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer or Existing L/C Issuer pursuant to Section 2.03(c)(i) is
required to be returned under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by such L/C
Issuer or Existing L/C Issuer, as applicable, in its discretion), each Lender
shall pay to the Administrative Agent for the account of such L/C Issuer or
Existing L/C Issuer, as applicable, its Applicable Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company or the applicable
Designated Borrower to reimburse the applicable L/C Issuer or Existing L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

43



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company, any Designated Borrower or any other Subsidiary of the Company
may have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the applicable L/C Issuer, the applicable Existing L/C Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer or Existing L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
such L/C Issuer or Existing L/C Issuer, as applicable, under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company, any Designated Borrower or any
other Subsidiary of the Company or in the relevant currency markets generally;
or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company, any
Designated Borrower or any other Subsidiary of the Company.

The Company or the applicable Designated Borrower shall promptly examine a copy
of each Letter of Credit and each amendment thereto that is delivered to it and,
in the event of any claim of noncompliance with the instructions of the Company
or the applicable Designated Borrower or other irregularity, the Company or the
applicable Designated Borrower will immediately notify the applicable L/C Issuer
or Existing L/C Issuer. The Company or the applicable Designated Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer or Existing L/C Issuer and its correspondents unless such notice is given
as aforesaid.

(f) Role of L/C Issuer. Each Lender, the Company and each Designated Borrower
agree that, in paying any drawing under a Letter of Credit, the applicable L/C
Issuer or Existing L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit or a related sight draft) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the applicable L/C
Issuer, the applicable Existing L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any

 

44



--------------------------------------------------------------------------------

correspondent, participant or permitted assignee of the applicable L/C Issuer or
Existing L/C Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Company and
each Designated Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Company’s or the applicable Designated Borrower’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the applicable L/C Issuer, applicable
Existing L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of such L/C Issuer or
Existing L/C Issuer, as applicable, shall be liable or responsible for any of
the matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Company or the applicable Designated Borrower may have a claim against such L/C
Issuer or Existing L/C Issuer, as applicable, and such L/C Issuer or Existing
L/C Issuer, as applicable, may be liable to the Company or the applicable
Designated Borrower, as the case may be, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Company or the applicable Designated Borrower which the Company or the
applicable Designated Borrower proves were caused by such L/C Issuer’s or
Existing L/C Issuer’s, as applicable, willful misconduct or gross negligence as
determined by a court of competent jurisdiction by a final and nonappealable
judgment or such L/C Issuer’s or Existing L/C Issuer’s, as applicable, willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the applicable L/C Issuer or
Existing L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such L/C Issuer or Existing L/C
Issuer, as applicable, shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer or Existing L/C Issuer and the Company or the applicable Designated
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.

(h) Letter of Credit Fees. The Company shall, on and after the Initial Funding
Date, pay to the Administrative Agent for the account of each Lender in
accordance with its Applicable Percentage, in Dollars, a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Rate times the Dollar Equivalent of the actual daily amount available to be
drawn under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral arrangements satisfactory to the applicable L/C Issuer or Existing
L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by

 

45



--------------------------------------------------------------------------------

applicable Laws, to the other Lenders in accordance with the upward adjustments
in their respective Applicable Percentages allocable to such Letter of Credit
pursuant to Section 2.17(d), with the balance of such fee, if any, payable to
such L/C Issuer or Existing L/C Issuer, as applicable, for its own account. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit (or the Initial Funding Date with respect to each Existing Letter of
Credit), on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the actual daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company or the applicable Designated Borrower shall, on and after the
Initial Funding Date, pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit (other than
Existing Letters of Credit), at the rate per annum specified in the Joint Fee
Letter, computed on the Dollar Equivalent of the actual daily amount available
to be drawn under such Letter of Credit on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the actual daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Company or the applicable
Designated Borrower shall, on and after the Initial Funding Date, pay directly
to each L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect with respect to each Letter of Credit. The Company or applicable
Subsidiary shall have paid or will pay directly to each Existing L/C Issuer for
its own account a fronting fee with respect to each applicable Existing Letter
of Credit in accordance with the terms agreed with such Existing L/C Issuer. In
addition, the Company or applicable Subsidiary shall pay directly to each
Existing L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such Existing L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Designated Borrower or other Subsidiary of the Company,
the Company shall

 

46



--------------------------------------------------------------------------------

be obligated to reimburse the applicable L/C Issuer or Existing L/C Issuer
hereunder for any and all drawings under such Letter of Credit. The Company
hereby acknowledges that the issuance of Letters of Credit for the account of
Designated Borrowers and other if its Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Designated Borrowers and such other of its Subsidiaries.

(l) Letters of Credit Reports. For so long as any Letter of Credit issued by an
L/C Issuer or Existing L/C Issuer is outstanding, such L/C Issuer or Existing
L/C Issuer, as applicable, shall deliver to the Administrative Agent on the last
Business Day of each calendar month, and on each date that an L/C Credit
Extension occurs with respect to any such Letter of Credit, a report in the form
of Exhibit J hereto, appropriately completed with the information for every
outstanding Letter of Credit issued by such L/C Issuer or Existing L/C Issuer.
The Administrative Agent shall deliver to the Lenders on a monthly basis a
report of all outstanding Letters of Credit.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans in Dollars
(each such loan, a “Swing Line Loan”) to the Company from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and provided,
further, that the Company shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Company may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 or a whole multiple of $50,000 in excess thereof,
and (ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender

 

47



--------------------------------------------------------------------------------

and the Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will,
following its determination in its discretion to make such Swing Line Loan, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company at its
office by crediting the account of the Company on the books of the Swing Line
Lender in Same Day Funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate
Revolving Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Revolving Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.03. The Swing
Line Lender shall furnish the Company with a copy of the applicable Revolving
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Revolving Loan Notice available (which may be by
release of Cash Collateral previously provided by such Lender in accordance with
Section 2.04(c)(v)) to the Administrative Agent in Same Day Funds for the
account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Revolving Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Revolving Loan to the Company in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

48



--------------------------------------------------------------------------------

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Revolving Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.03. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.

(v) In the event that the Swing Line Lender, in the exercise of its discretion,
requires that, as a condition to the making of any Swing Line Loan, a Defaulting
Lender, or the Borrowers, enter into arrangements satisfactory to the Swing Line
Lender for the provision of sufficient Cash Collateral acceptable to the Swing
Line Lender, to eliminate the Swing Line Lender’s actual or potential Fronting
Exposure with respect to any such Lender, then the provisions of Section 2.16
shall apply.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the

 

49



--------------------------------------------------------------------------------

date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Revolving Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments. (a) Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty, and without
reduction of the Aggregate Commitments; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment of Base Rate Revolving Loans; (ii) any
prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $2,000,000 or a
whole multiple of $500,000 in excess thereof; and (iv) any prepayment of Base
Rate Revolving Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Revolving Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Revolving Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.17, each such prepayment
shall be applied to the Revolving Loans of the Lenders in accordance with their
respective Applicable Percentages.

(b) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty, and without
reduction of the Swing Line Sublimit; provided that (i) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000 or, if the amount of Swing Line Loans
outstanding on the date of such prepayment (before giving effect to any such
prepayment) is less

 

50



--------------------------------------------------------------------------------

than $100,000, then such prepayment may be for the full amount of such Swing
Line Loans outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Company, the Company shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(c) If the Administrative Agent notifies the Company at any time that the Total
Outstandings at such time exceed an amount equal to 100% of the Aggregate
Commitments then in effect, and, within five (5) Business Days after receipt of
such notice, the Company and the applicable Designated Borrower shall prepay
Loans and/or the Company and the applicable Designated Borrower shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Aggregate Commitments then in effect, and without reduction of the
Aggregate Commitments or the Letter of Credit Sublimit; provided, however, that,
subject to the provisions of Section 2.03(g)(ii), no Borrower shall be required
to Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c)
unless after the prepayment in full of the Loans the Total Outstandings exceed
the Aggregate Commitments then in effect. The Administrative Agent may, at any
time and from time to time after the initial deposit of such Cash Collateral,
request that additional Cash Collateral be provided in order to protect against
the results of further exchange rate fluctuations to the extent reasonably
determined by the Administrative Agent to be necessary.

(d) The Administrative Agent shall notify the Company at any time that the
Outstanding Amount of all Loans and L/C Obligations denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within five (5) Business Days after
receipt of such notice, the Borrowers shall prepay Loans or Cash Collateralize
the L/C Obligations in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the
Alternative Currency Sublimit then in effect, but without reduction of the
Alternative Currency Sublimit.

2.06 Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Company shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments as reduced, and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the Alternative Currency Sublimit, the
Letter of Credit Sublimit, the Designated Borrower Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments as reduced, such
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. The amount of any such
Aggregate Commitment reduction shall not be applied to the Alternative Currency
Sublimit, the Letter of Credit Sublimit, the Designated Borrower Sublimit or the
Swing Line Sublimit unless otherwise specified by the Company. Any reduction of
the Aggregate Commitments shall be

 

51



--------------------------------------------------------------------------------

applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

2.07 Repayment of Loans. (a) Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Revolving Loans made to such
Borrower outstanding on such date.

(b) The Company shall repay each Swing Line Loan on the earlier to occur of
(i) demand by the Swing Line Lender and (ii) the Maturity Date.

2.08 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Base Rate Revolving Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (after the expiration of any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

52



--------------------------------------------------------------------------------

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Revolving Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17. The commitment fee shall
accrue at all times during the Commitment Fee Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the Signing Date, and on the last day of the Availability Period.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Company shall pay to the Arrangers and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever absent an error in
calculation by the Administrative or the Lenders.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including when the
Base Rate is determined by reference to the Eurocurrency Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Revolving Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i)(A) the Consolidated Leverage Ratio as calculated by the
Company as of any

 

53



--------------------------------------------------------------------------------

applicable date was inaccurate and (B) a proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, each
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, the applicable
L/C Issuer or the applicable Existing L/C Issuer, as the case may be, promptly
on demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender, any L/C Issuer or any Existing L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period; and (ii)(A) the Consolidated Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (B) a
proper calculation of the Consolidated Leverage Ratio would have resulted in
lower pricing for such period, the Applicable Rate shall be adjusted as of the
date of receipt by the Administrative Agent of a Compliance Certificate
reflecting such proper calculation. This paragraph shall not limit the rights of
the Administrative Agent, any Lender, any L/C Issuer or any Existing L/C Issuer,
as the case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under
Article VIII. The Borrowers’ obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the

 

54



--------------------------------------------------------------------------------

Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing of Eurocurrency Rate Loans (or, in the
case of any Revolving Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Revolving Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Revolving Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Revolving
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Revolving Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to such Revolving Borrowing. If such Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Revolving Borrowing to the
Administrative Agent, then the

 

55



--------------------------------------------------------------------------------

amount so paid shall constitute such Lender’s Revolving Loan included in such
Revolving Borrowing. Any payment by such Borrower shall be without prejudice to
any claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, any L/C Issuer or any Existing L/C Issuer hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, such L/C Issuer or
such Existing L/C Issuer, as the case may be, the amount due. In such event, if
such Borrower has not in fact made such payment, then each of the Lenders, the
applicable L/C Issuer or the applicable Existing L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, such L/C Issuer or such Existing L/C
Issuer, as applicable, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Revolving Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount

 

56



--------------------------------------------------------------------------------

of such Revolving Loans or participations and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Revolving Loans
and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral (and proceeds thereof) in respect of obligations relating to Letters
of Credit and Swing Line Loans (including related Lender participation
obligations) provided for in Section 2.16, or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to a Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Designated Borrowers.

(a) Effective as of the Initial Funding Date, each of Watson Wyatt and Towers
Perrin shall be a “Designated Borrower” hereunder and may receive Loans for its
account on the terms and conditions set forth in this Agreement.

(b) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
wholly-owned Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit H (a
“Designated Borrower Request and Assumption Agreement”); provided, however, that
the Company may not have more than five (5) Designated Borrowers at any time;
and provided further that no Subsidiary organized under the Laws of Canada may
become a Designated Borrower. The parties hereto acknowledge and agree that
prior to any Applicant Borrower

 

57



--------------------------------------------------------------------------------

becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent and the Lenders shall have received, with respect to each
designation of a wholly-owned Subsidiary as a Designated Borrower, such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their reasonable discretion and consistent with the
requirement of Article IV, and Notes signed by such new Borrowers to the extent
any Lenders so require. If the Administrative Agent and each Lender approve in
writing (such approval not to be unreasonably withheld, conditioned or delayed)
that an Applicant Borrower shall be entitled to receive Loans hereunder, then
promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of Exhibit I
(a “Designated Borrower Notice”) to the Company and the Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the Lenders agrees to permit
such Designated Borrower to receive Loans hereunder, on the terms and conditions
set forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement.

(c) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature; therefore, the Company
and each Designated Borrower that is Domestic Subsidiary shall be jointly and
severally liable for all of the Obligations, including in respect of all Loans
to Designated Borrowers that are Foreign Subsidiaries. The Obligations of all
Designated Borrowers that are Foreign Subsidiaries shall be several in nature,
and in no event shall any such Designated Borrower that is a Foreign Subsidiary
be jointly and severally liable for the Obligations of the Company or any
Designated Borrower that is a Domestic Subsidiary.

(d) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.14 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including in (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders, to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.

 

58



--------------------------------------------------------------------------------

(e) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.

2.15 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
from time to time, request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $150,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $25,000,000, and
(ii) the Company may make a maximum of five such requests. At the time of
sending such notice, the Company (in consultation with the Administrative Agent)
shall specify the time period within which each Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent, the L/C Issuers and the
Swing Line Lender (which approvals shall not be unreasonably withheld,
conditioned or delayed), the Company may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(d) Increase Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date. No such increase in the Aggregate Commitments shall
increase any of the Alternative Currency Sublimit, the Letter of Credit
Sublimit, the Designated Borrower Sublimit or the Swing Line Sublimit.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate
of, on or behalf of, each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all

 

59



--------------------------------------------------------------------------------

material respects (except, if a qualifier relating to materiality, Material
Adverse Effect or a similar concept applies, such representation or warranty
shall be required to be true and correct in all respects) on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (except, if a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies, such
representation or warranty shall be required to be true and correct in all
respects) as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in Section 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default exists. The Borrowers shall prepay any Revolving Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.16 Cash Collateral and Other Credit Support.

(a) Certain Credit Support Events; Grant of Security Interest. Upon the request
of the Administrative Agent, (i) if an L/C Issuer or an Existing L/C Issuer, as
applicable, has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, promptly Cash Collateralize the
then Outstanding Amount of all L/C Obligations. In addition, (v) if the
Administrative Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then, within five (5) Business Days after receipt of
such notice, the Company shall Cash Collateralize the L/C Obligations in an
amount equal to the amount by which the Outstanding Amount of all L/C
Obligations exceeds the Letter of Credit Sublimit, (w) the Administrative Agent
may, at any time and from time to time after the initial deposit of Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of exchange rate fluctuations as reasonably
determined by the Administrative Agent, (x) Sections 2.05(c), 2.05(d) and
8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder, (y) Section 2.03(a)(iii)(G) contemplates the delivery of Cash
Collateral in certain circumstances to support the issuance of Letters of
Credit, and (z) Section 2.04 contemplates the delivery of Cash Collateral in
connection with the issuance of Swing Line Loans. The Company, and to the extent
provided by any Lender, such Lender, hereby grants to the Administrative Agent,
for the benefit of the Administrative Agent, the L/C Issuers, the Existing L/C
Issuers and the Lenders (including the Swing Line Lender), a security interest
in all such cash, deposit accounts and all balances therein, and all other
property provided as collateral pursuant to Section 2.03, 2.04, 2.05(c), 2.05(d)
and 8.02(c), and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, interest bearing deposit accounts at Bank of America
subject to the control of the Administrative Agent. For the avoidance of doubt,
to the extent that any other Person may have a claim, by virtue of an
intercreditor arrangement, tag-along right or any other term in any other
document or instrument, to share in any Cash Collateral

 

60



--------------------------------------------------------------------------------

provided pursuant to any of the aforementioned sections of this Agreement, an
L/C Issuer, an Existing L/C Issuer, Swing Line Lender or Administrative Agent,
as applicable, may take such provisions into account in determining whether Cash
Collateral is satisfactory.

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, (i) Cash Collateral (and proceeds thereof) provided by any Defaulting
Lender pursuant to Sections 2.03 or 2.04 to support the obligations of such
Lender in respect of Letters of Credit or Swing Line Loans shall be held and
applied, first, to fund the L/C Advances of such Lender, such Lender’s funding
of participations in Swing Line Loans, or such Lender’s Applicable Percentage of
Base Rate Revolving Loans used to repay L/C Borrowings, L/C Advances or Swing
Line Loans with respect to which such Cash Collateral was provided, as
applicable, and, second, to fund any interest accrued for the benefit of the
applicable L/C Issuer, applicable Existing L/C Issuer or Swing Line Lender
pursuant to Sections 2.03(c)(vi) and 2.04(c)(iii) allocable to such Lender, and
(ii) Cash Collateral (and proceeds thereof) otherwise provided by or on behalf
of any Borrower under Sections 2.03, 2.04, 2.05(c), 2.05(d) or 8.02(c) to
support L/C Obligations or Swing Line Loans shall be held and applied, first, to
the satisfaction of the specific L/C Obligations, Swing Line Loans or
obligations to fund participations therein of the applicable Defaulting Lender
for which the Cash Collateral was so provided and, second, if remedies under
Section 8.02 shall have been exercised, to the application of such collateral or
other credit support (or proceeds thereof) to any other Obligations in
accordance with Section 8.03.

(c) Release. Cash Collateral provided under Section 2.03 or 2.04 in connection
with any Lender’s status as a Defaulting Lender shall be released (except as the
applicable L/C Issuer, applicable Existing L/C Issuer or Swing Line Lender and
the Person providing such Cash Collateral may agree otherwise (as applicable))
promptly following the earlier to occur of (A) the termination of such Lender’s
status as a Defaulting Lender or (B) following the applicable L/C Issuer’s,
Existing L/C Issuer’s or Swing Line Lender’s (as applicable) good faith
determination that there remain outstanding no L/C Obligations or Swing Line
Loans, as applicable, as to which it has actual or potential Fronting Exposure
in relation to such Lender as to which it desires to maintain Cash Collateral;
subject, however, to the additional condition that, as to any such Cash
Collateral provided by or on behalf of a Borrower, no Default or Event of
Default shall then have occurred and be continuing.

2.17 Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(b) Reallocation of Loan Payments. (i) Any payment or prepayment of any portion
of the principal amount of Loans of such Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) shall be applied, first, to
the Loans of other Lenders as if such Defaulting Lender had no Loans
outstanding, until such time as the Outstanding Amount of Revolving Loans

 

61



--------------------------------------------------------------------------------

of each Lender shall equal its pro rata share thereof based on its Applicable
Percentage (without giving effect to Section 2.17(d)), ratably to the Lenders in
accordance with their Applicable Percentages of Loans being repaid or prepaid;
second, to the then outstanding amounts (including interest thereon) owed under
the terms hereof by such Defaulting Lender to the Administrative Agent or (to
the extent the Administrative Agent has received notice thereof) to any other
Lender, ratably to the Persons entitled thereto, and third, to the posting of
Cash Collateral in respect of its Applicable Percentage (without giving effect
to the last sentence in the definition thereof) of L/C Obligations and Swing
Line Loans, ratably to an L/C Issuer, an Existing L/C Issuer and Swing Line
Lender in accordance with their respective applicable Fronting Exposures, and
(ii) any other amounts thereafter received by the Administrative Agent for the
account of such Defaulting Lender (including amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.08) shall
be applied, first, to the liabilities above referred to in item second of clause
(i) above, and second, to the matters above referred to in item third of clause
(i) above. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are reallocated to pay outstanding amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.17(b))
shall be deemed paid to such Defaulting Lender, and each Lender hereby
irrevocably consents thereto.

(c) Certain Fees. Such Defaulting Lender (i) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (ii) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(d) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender as to which an L/C Issuer, an
Existing L/C Issuer or Swing Line Lender (as applicable) has not received Cash
Collateral acceptable to it in respect of the related participation and funding
obligations of such Defaulting Lender, then upon the request of an L/C Issuer,
an Existing L/C Issuer or Swing Line Lender (as applicable) to the
Administrative Agent, for purposes of computing the amount of the obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit or Swing Line Loans pursuant to Sections 2.03 and 2.04, the
“Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Commitment of such Defaulting Lender; provided, that,
(i) in all cases, the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans shall
not exceed the positive difference, if any, between (1) the Commitment of such
non-Defaulting Lender and (2) the aggregate Outstanding Amount of the Revolving
Loans of such Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all other L/C Obligations (prior to giving effect to such
reallocation), plus such Lender’s Applicable Percentage of the Outstanding
Amount of all other Swing Line Loans (prior to giving effect to such
reallocation), and (ii) each such reallocation shall be given effect only if, at
the initial date of such reallocation, no Default or Event of Default shall have
occurred or be continuing.

A Lender that has become a Defaulting Lender because of an event referenced in
the definition of Defaulting Lender may cure such status and shall no longer
constitute a Defaulting Lender as a result of such event when (i) such
Defaulting Lender shall have fully funded or paid, as applicable, all Loans,
participations in respect of Letters of Credit or Swing Line Loans or other
amounts

 

62



--------------------------------------------------------------------------------

required to be funded or paid by it hereunder as to which it is delinquent
(together, in each case, with such interest thereon as shall be required to any
Person as otherwise provided in this Agreement), (ii) the Administrative Agent
shall have received a certification by such Defaulting Lender of its ability and
intent to comply with the provisions of this Agreement going forward, and
(iii) each of (x) the Administrative Agent, (y) the L/C Issuers, the Existing
L/C Issuers, the Swing Line Lender and any other Lender as to which a delinquent
obligation was owed, and (z) in the case of the failure to fund any Loan, the
Company, shall have determined (and notified the Administrative Agent) that they
are satisfied, in their sole discretion, that such Defaulting Lender intends to
continue to perform its obligations as a Lender hereunder and has all approvals
required to enable it, to continue to perform its obligations as a Lender
hereunder. No reference in this subsection to an event being “cured” shall by
itself preclude any claim by any Person against any Lender that becomes a
Defaulting Lender for such direct damages as may otherwise be available to such
Person arising from any failure to fund or pay any amount when due hereunder or
from any other event that gave rise to such Lender’s status as a Defaulting
Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the respective
Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Borrower
or the Administrative Agent, as the case may be, upon the basis of the relevant
information and documentation that is delivered to the Company or the
Administrative Agent pursuant to subsection (e) below.

(ii) If any Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the Code or other applicable Law
and the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code and other applicable Law, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by such Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
Administrative Agent, Lender, the applicable L/C Issuer or the applicable
Existing L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

63



--------------------------------------------------------------------------------

(iii) If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon applicable Law and the information and documentation it has
received pursuant to subsection (e) below, (B) such Borrower or the
Administrative Agent, to the extent required by such Laws, shall make such
deductions and (iii) such Borrower shall timely pay the full amount so withheld
or deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the Administrative Agent, Lender, the
applicable L/C Issuer or the applicable Existing L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, each
Borrower shall, and does hereby, indemnify the Administrative Agent, each
Lender, each L/C Issuer and each Existing L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) withheld or deducted by such Borrower or the Administrative Agent
or paid by the Administrative Agent, such Lender, such L/C Issuer or such
Existing L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender, an L/C Issuer or an Existing L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to a Borrower by a Lender, an L/C Issuer or an Existing L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, an L/C Issuer or an Existing L/C Issuer,
shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender, each L/C Issuer and each Existing L/C Issuer shall, and does hereby,
indemnify each Borrower and the Administrative Agent, and shall make payment in
respect

 

64



--------------------------------------------------------------------------------

thereof within 10 days after demand therefor, for the full amount of any and all
Taxes and any and all related losses, claims, liabilities, penalties, interest
and expenses (including the fees, charges and disbursements of any counsel for
the Borrower or the Administrative Agent) incurred by or asserted against the
Borrower or the Administrative Agent by any Governmental Authority as a result
of the failure by such Lender, such L/C Issuer or such Existing L/C Issuer, as
the case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender, such
L/C Issuer or such Existing L/C Issuer, as the case may be, to such Borrower or
the Administrative Agent pursuant to subsection (e). Each Lender, each L/C
Issuer and each Existing L/C Issuer hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender, such
L/C Issuer or such Existing L/C Issuer, as the case may be, under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, an L/C Issuer or an Existing L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender, each L/C Issuer and each Existing L/C Issuer shall deliver to
the Company and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Company or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the respective Borrowers hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s, such L/C Issuer’s or such
Existing L/C Issuer’s entitlement to any available exemption from, or reduction
of, applicable Taxes in respect of all payments to be made to such Lender, such
L/C Issuer or such Existing L/C Issuer by the respective Borrowers pursuant to
this Agreement or otherwise to establish such Lender’s, such L/C Issuer’s or
such Existing L/C Issuer’s status for withholding tax purposes in the applicable
jurisdictions.

(ii) Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

 

65



--------------------------------------------------------------------------------

(A) any Lender, any L/C Issuer or any Existing L/C Issuer that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Company and the Administrative Agent executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Company or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender, such L/C Issuer or
such Existing L/C Issuer is subject to backup withholding or information
reporting requirements; and

(B) Each Foreign Lender, and each L/C Issuer and Existing L/C Issuer that is a
Foreign Lender, that is entitled under the Code or any applicable treaty to an
exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender, such L/C Issuer
or such Existing L/C Issuer becomes a Lender under this Agreement (and from time
to time thereafter upon the request of the Company on behalf of such Borrower or
the Administrative Agent, but only if such Foreign Lender, such L/C Issuer or
such Existing L/C Issuer is legally entitled to do so), whichever of the
following is applicable:

(I) duly completed and executed originals of Internal Revenue Service Form
W-8BEN, or any successor form thereto, claiming eligibility for benefits of an
income tax treaty to which the United States is a party;

(II) duly completed and executed originals of Internal Revenue Service Form
W-8ECI, or any successor form thereto;

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation;

(IV) in the case of a Foreign Lender, L/C Issuer or Existing L/C Issuer claiming
the benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender, such L/C Issuer
or such Existing L/C Issuer is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed and executed originals of Internal Revenue Service Form W-8BEN, or any
successor form thereto; or

(V) duly completed and executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States Federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit such Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.

 

66



--------------------------------------------------------------------------------

(iii) Each Lender, each L/C Issuer and each Existing L/C Issuer shall promptly
(A) notify the Company and the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, such L/C Issuer or such Existing
L/C Issuer, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that any Borrower or the Administrative Agent make any withholding
or deduction for Taxes from amounts payable to such Lender, such L/C Issuer or
such Existing L/C Issuer.

(iv) Each of the Borrowers shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Signing Date (or such later date on which it first becomes a
Borrower), and in a timely fashion thereafter, such documents and forms required
by any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, an L/C Issuer or an Existing L/C Issuer, or have
any obligation to pay to any Lender, any L/C Issuer or any Existing L/C Issuer,
any refund of Taxes withheld or deducted from funds paid for the account of such
Lender, such L/C Issuer or such Existing L/C Issuer, as the case may be. If the
Administrative Agent, any Lender, any L/C Issuer or any Existing L/C Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent, such Lender, such L/C Issuer or such Existing L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Borrower, upon the request of the Administrative Agent, such Lender,
such L/C Issuer or such Existing L/C Issuer, agrees to repay the amount paid
over to such Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent, such Lender,
such L/C Issuer or such Existing L/C Issuer in the event the Administrative
Agent, such Lender, such L/C Issuer or such Existing L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender, any L/C Issuer or any
Existing L/C Issuer to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Borrower or any other
Person.

 

67



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans (whether
denominated in Dollars or an Alternative Currency) whose interest is determined
by reference to the Eurocurrency Rate, or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Revolving Loans to
Eurocurrency Rate Loans, shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) each Borrower shall, following demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all such Eurocurrency Rate Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), in each case, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent, upon receipt of the copy of the
demand made by the Borrower to such Lender, shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof. Upon any such prepayment or conversion,
each Borrower shall also pay accrued interest on the amount so prepaid or
converted.

3.03 Inability to Determine Rates. If, prior to the commencement of any Interest
Period for any Eurocurrency Rate Loan, the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, until the Administrative Agent shall notify
the Borrowers and the Lenders that the circumstances giving rise to such notice
no longer exist, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended and (y) in the event of a determination described

 

68



--------------------------------------------------------------------------------

in the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, each Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Revolving Borrowing of Base Rate Loans in the
amount specified therein.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement contemplated by Section 3.04(e) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below), any L/C Issuer or any Existing L/C Issuer;

(ii) subject any Lender, any L/C Issuer or any Existing L/C Issuer to any tax of
any kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender, such L/C Issuer or such Existing L/C Issuer);

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

(iv) impose on any Lender, any L/C Issuer or any Existing L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such L/C Issuer or such
Existing L/C Issuer of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender, such L/C Issuer or such Existing L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, such
L/C Issuer or such Existing L/C Issuer, the Company or the applicable Designated
Borrower

 

69



--------------------------------------------------------------------------------

will pay to such Lender, such L/C Issuer or such Existing L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender, any L/C Issuer or any Existing L/C
Issuer determines that any Change in Law affecting such Lender, such L/C Issuer
or such Existing L/C Issuer or any Lending Office of such Lender or such
Lender’s, such L/C Issuer’s or such Existing L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s, such L/C Issuer’s or such Existing L/C Issuer’s
capital or on the capital of such Lender’s, such L/C Issuer’s or such Existing
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer
or Existing L/C Issuer, to a level below that which such Lender, such L/C Issuer
or such Existing L/C Issuer or such Lender’s, such L/C Issuer’s or such Existing
L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s, such L/C Issuer’s or such Existing L/C
Issuer’s policies and the policies of such Lender’s, such L/C Issuer’s or such
Existing L/C Issuer’s holding company with respect to capital adequacy), then
from time to time the Company or the applicable Designated Borrower will pay to
such Lender, such L/C Issuer or such Existing L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender, such L/C
Issuer or such Existing L/C Issuer or such Lender’s, such L/C Issuer’s or such
Existing L/C Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender, such L/C Issuer
or such Existing L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender, such L/C Issuer or such Existing L/C Issuer or its
respective holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Company shall be conclusive
absent manifest error. The Company or the applicable Designated Borrower shall
pay such Lender, such L/C Issuer or such Existing L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender, such L/C
Issuer or such Existing L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s, such L/C Issuer’s or such Existing L/C Issuer’s right to demand such
compensation, provided that no Company shall be required to compensate a Lender,
an L/C Issuer or an Existing L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six (6) months prior to the date that such Lender, such L/C Issuer or such
Existing L/C Issuer, as the case may be, notifies the Company of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s, such
L/C Issuer’s or such Existing L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Company or the applicable Designated
Borrower shall pay to each Lender, (i) as long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency

 

70



--------------------------------------------------------------------------------

Rate Loan equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive, absent manifest error), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive, absent manifest error, which in each case shall be due and payable
on each date on which interest is payable on such Loan, provided the Company
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.

3.05 Compensation for Losses. Within ten (10) days after receipt by a Borrower
of demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company or the applicable Designated Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company or the applicable Designated Borrower will also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

71



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, any Existing L/C Issuer or any
Governmental Authority for the account of any Lender, any L/C Issuer or any
Existing L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender, such L/C Issuer or such Existing L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such L/C Issuer or such Existing
L/C Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender, such L/C Issuer or such
Existing L/C Issuer, as the case may be, to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender, such L/C Issuer or such
Existing L/C Issuer, as the case may be. The Company or each Designated Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender,
any L/C Issuer or any Existing L/C Issuer in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

4.01 Conditions to Effectiveness of this Agreement. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Company, each
dated the Signing Date (or, in the case of certificates of governmental
officials, a recent date before the Signing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;

 

72



--------------------------------------------------------------------------------

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Company as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Company is a party;

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized or formed, and
that the Company is validly existing, in good standing and qualified to engage
in business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have an
Initial Funding Date Material Adverse Effect, which such jurisdictions are set
forth on Schedule 4.01(a)(iii);

(iv) an opinion of Hunton & Williams LLP, counsel to the Company, addressed to
the Administrative Agent and each Lender, in form and substance satisfactory to
the Administrative Agent and the Required Lenders;

(v) an opinion of Walter Bardenwerper, general counsel to the Company, addressed
to the Administrative Agent and each Lender, in form and substance satisfactory
to the Administrative Agent and the Required Lenders;

(vi) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, any L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) Any fees required to be paid on or before the Signing Date shall have been
paid, including without limitation, the Ticking Fee (as defined in the
Commitment Letter), which such fee shall cease accruing after the Signing Date.

(c) Unless waived by the Administrative Agent, the Company shall have paid all
actual and reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Signing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the effectiveness proceedings (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Company and the Administrative Agent).

(d) The Signing Date shall have occurred on or before February 26, 2010.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Signing Date specifying its
objection thereto.

 

73



--------------------------------------------------------------------------------

4.02 Conditions to Initial Funding. The obligation of each Lender and each L/C
Issuer to make its initial Credit Extension hereunder is subject to the
satisfaction of the following conditions precedent:

(a) The Signing Date shall have occurred;

(b) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party (to the extent applicable), each dated the Initial Funding Date unless
otherwise noted below (or, in the case of certificates of governmental
officials, a recent date before the Initial Funding Date) and each in form and
substance satisfactory to the Administrative Agent and each of the Lenders:

(i) counterparts of the Subsidiary Guaranty duly executed by each Domestic
Subsidiary of the Company, sufficient in number for distribution to the
Administrative Agent and the Lenders;

(ii) counterparts of the Company Guaranty duly executed by the Company,
sufficient in number for distribution to the Administrative Agent and the
Lenders;

(iii) Notes executed by the Company and each Designated Borrower in favor of
each Lender requesting Notes;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have an
Initial Funding Date Material Adverse Effect, which such jurisdictions are set
forth on Schedule 4.02(b)(v);

(vi) (i) an opinion of Hunton & Williams LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in form and substance
satisfactory to the Administrative Agent and the Required Lenders; and (ii) an
opinion of general counsel to the Company, addressed to the Administrative Agent
and each Lender, in form and substance satisfactory to the Administrative Agent
and the Required Lenders;

(vii) opinions of local counsel to the Loan Parties in the States of Delaware,
Pennsylvania, and such other jurisdictions as are required for the states of
organization of each Subsidiary Guarantor, in form and substance satisfactory to
the Administrative Agent and the Required Lenders;

 

74



--------------------------------------------------------------------------------

(viii) [intentionally omitted];

(ix) a certificate of a Responsible Officer of each Loan Party attaching (A) all
Requisite Regulatory Approvals (as defined in, and required by, the Merger
Agreement), and all such Requisite Regulatory Approvals shall be in full force
and effect, and (B) either (i) attaching copies of all other material
governmental, shareholder and third party consents, licenses and approvals
required in connection with the Transaction, including the execution, delivery
and performance by such Loan Party and the validity against such Loan Party of
the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (ii) stating that no such other
material consents, licenses or approvals are so required, except those as have
been obtained or made and are in full force and effect;

(x) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.03(a) and (b) have been
satisfied, and (B) that there has been no event or condition since (1) in the
case of Watson Wyatt and its Subsidiaries, June 30, 2009, (2) in the case of
Towers Perrin and its Subsidiaries, June 30, 2009, or (3) in the case of the
Company and its Subsidiaries, the date of its formation, that has had or could
be reasonably expected, either individually or in the aggregate, to have an
Initial Funding Date Material Adverse Effect; and (C) as to the accuracy of and
attaching (1) a proposed Schedule 1.01B of Existing Letters of Credit, (2) a
proposed Schedule 5.05, (3) a proposed Schedule 5.11, (4) proposed updated parts
(a) and (b) of Schedule 5.13, (5) a proposed updated Schedule 5.17, (6) a
proposed updated Schedule 7.01, (7) a proposed Schedule 7.02, (8) a proposed
updated Schedule 7.03(c), and (9) a proposed updated Schedule 7.03(f), in each
case as of the Initial Funding Date and giving effect to the Merger for approval
by the Administrative Agent and each Lender, such approval not to be
unreasonably withheld, conditioned or delayed;

(xi) a certificate signed by a Responsible Officer of the Company, Watson Wyatt
and Towers Perrin certifying as to the absence of any action, suit,
investigation or proceeding pending or, to the knowledge of the Company, Watson
Wyatt or Towers Perrin, threatened in writing, in any court or before any
arbitrator or Governmental Authority that could reasonably be expected to
(A) have an Initial Funding Date Material Adverse Effect or (B) materially delay
or alter the terms of the Transaction;

(xii) (A) interim financial statements of each of Watson Wyatt and Towers Perrin
and their respective Subsidiaries dated as of September 30, 2009, which interim
financial statements shall be substantially consistent with, and not materially
worse than, the Reference Financial Statements, and (B) pro forma consolidated
financial statements (the “Pro Forma Financial Statements”) of the Company and
its Subsidiaries giving effect to all elements of the Transaction as of the date
of such interim statements which are consistent in all material respects with
the pro forma consolidated financial statements filed with the SEC in the
connection with the S-4 on September 3, 2009;

(xiii) a duly completed Compliance Certificate showing financial covenant
calculations as of the Initial Funding Date and as of the last day of the fiscal
quarter of Watson Wyatt and the fiscal period of Towers Perrin, in each case,
ended as of

 

75



--------------------------------------------------------------------------------

September 30, 2009 (giving effect to the Transaction as if the Transaction
occurred on the first date of the period of the four fiscal consecutive quarters
most recently then ended), signed by a Responsible Officer of the Company;

(xiv) certificates signed by a responsible officer of each of the Company,
Watson Wyatt and Towers Perrin, respectively, attesting to the Solvency of the
Company and its Subsidiaries, taken as a whole, Watson Wyatt and its
Subsidiaries, taken as a whole, and Towers Perrin and its Subsidiaries, taken as
a whole (in each case, after giving effect to the Transaction and the initial
incurrence of Indebtedness hereunder and under the Senior Subordinated Notes);

(xv) a certificate of a Responsible Officer of the Company attaching the Merger
Agreement and all other agreements, instruments and documents relating to the
Merger and certifying that (A) the final terms and conditions of each aspect of
the Transaction, including, without limitation, all tax aspects thereof, are
(i) as described in the commitment letter agreement dated as of October 2, 2009
among Watson Wyatt, Towers Perrin, Bank of America, PNC and the Arrangers (the
“Commitment Letter”) and otherwise materially consistent with the description
thereof received in writing as part of the Information (as defined in the
Commitment Letter) and (ii) are otherwise reasonably satisfactory to the
Lenders, (B) the Merger Agreement in the form executed on June 26, 2009 (as
amended by Amendment No. 1 dated as of October 19, 2009), and all other
agreements, instruments and documents relating to the Merger have not have been
altered, amended or otherwise changed or supplemented or any condition therein
waived in a manner that is adverse to the Lenders (as determined by the
Arrangers in their sole discretion), other than with the prior written consent
of the Arrangers, and (C) the Merger has been, or will be substantially
simultaneously with the Initial Funding Date, consummated in material accordance
with the terms of the Merger Agreement and in compliance with applicable law and
regulatory approvals other than those regulatory approvals non-compliance with
which could not reasonably be expected to result in an Initial Funding Date
Material Adverse Effect;

(xvi) delivery of (A) documents and/or evidence of other actions as may be
reasonably necessary under applicable law to perfect and register the Liens of
the Administrative Agent under the Pledge Agreement as a first priority Lien in
and to such Pledged Interests as the Administrative Agent may reasonably
require, including the delivery by the Company and each Domestic Subsidiary
having an Equity Interest of TP Luxembourg of all certificates evidencing
Pledged Interests, accompanied in each case by duly executed stock powers (or
other appropriate transfer documents) in blank affixed thereto; and (B) each
other document (including Uniform Commercial Code financing statements) required
by the Collateral Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Guaranteed Parties, a
perfected Lien on the collateral described therein, prior to any other Liens
(subject only to Liens permitted pursuant to Section 7.01), in proper form for
filing, registration or recording. The Administrative Agent is hereby
irrevocably authorized to execute and file or cause to be filed, with or if
permitted by applicable law without the signatures of the Company or any other
Loan Party, as applicable, Uniform Commercial Code financing statements
reflecting the Company or any Domestic Subsidiary party to a Collateral Document
as “debtor” and the

 

76



--------------------------------------------------------------------------------

Administrative Agent as “secured party”, and continuations thereof and
amendments thereto, as the Administrative Agent deems necessary or advisable to
give effect to the transactions contemplated hereby and by the other Loan
Documents;

(xvii) a certificate of a Responsible Officer of the Company listing the
transaction fees, costs and expenses incurred on or prior to the Initial Funding
Date in connection with the Transaction and described in clause (iv) of the
definition of Consolidated EBITDA;

(xviii) evidence that each of the Existing Watson Wyatt Credit Agreement and the
Existing Towers Perrin Credit Agreement has been or concurrently with the
Initial Funding Date is being terminated and all Liens securing obligations and
guaranties under the Existing Watson Wyatt Credit Agreement and the Existing
Towers Perrin Credit Agreement have been or concurrently with the Initial
Funding Date are being released; and

(xix) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, any L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(c) Any fees required to be paid on or before the Initial Funding Date shall
have been paid, including without limitation any fees required to be paid by
Wyatt Watson or Towers Perrin pursuant to the Fee Letters.

(d) Unless waived by the Administrative Agent, the Company shall have paid all
actual and reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Initial Funding
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the initial funding proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Company and the Administrative Agent).

(e) No Law shall be applicable, which in the reasonable judgment of the
Administrative Agent, could restrain, prevent or impose any material adverse
conditions on the Company and its Subsidiaries or that could seek or threaten
any of the foregoing

(f) The Initial Funding Date shall have occurred on or before April 30, 2010.
The parties hereto acknowledge and agree that if all of the conditions precedent
set forth in this Section 4.02 have not been satisfied or waived and the Initial
Funding Date has not occurred on or prior to April 30, 2010, this Agreement (and
the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions hereunder) shall terminate and be of no
further force or effect other than with respect to those contingent
reimbursement and indemnity obligations (including without limitation
reimbursement of actual and reasonable fees and expenses of counsel) which by
the terms of this Agreement are stated to survive termination of this Agreement.

 

77



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.02,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Initial Funding Date specifying its
objection thereto.

4.03 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of (i) the Borrowers contained in Article
V and (ii) each Loan Party contained in each other Loan Document or in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except that (w) if a qualifier relating to materiality,
Material Adverse Effect, Initial Funding Date Material Adverse Effect or a
similar concept applies, such representation or warranty shall be required to be
true and correct in all respects, (x) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, (y) for purposes of this
Section 4.03, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 and (z) the
references to “Material Adverse Effect” in such representations and warranties
made by the Borrowers and the other Loan Parties on the Initial Funding Date
shall be deemed to be a reference to “Initial Funding Date Material Adverse
Effect”.

(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuers (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

 

78



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.03(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Except as otherwise provided in Section 5.23, each Borrower represents and
warrants to the Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite corporate or other organizational power and
authority to (i) carry on its business as now conducted and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (a) (with
respect only to Subsidiaries other than Loan Parties), (b)(i) or (c), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Loan Party is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than Liens (if any) created
under this Agreement or any other Loan Document) under, or require any payment
to be made under (i) any Contractual Obligation constituting any indenture,
agreement or other instrument to which such Loan Party is a party or affecting
such Loan Party or the properties of such Person or any of its Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law applicable to such Loan Party, in the case of each of clauses (b) and
(c) which could reasonably be expected to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document to which such Loan Party is a party, except
those as have been obtained or made and are in full force and effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so executed and delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party

 

79



--------------------------------------------------------------------------------

that is party thereto in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, Debtor Relief
Laws or similar Laws affecting the enforcement of creditors’ rights generally
and by general principles of equity.

5.05 Financial Statements; No Material Adverse Effect. On and after the Initial
Funding Date:

(a) The Reference Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of Wyatt Watson and its Subsidiaries and Towers Perrin and
its Subsidiaries, respectively, as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of such Persons as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness. The Parties hereto
acknowledge and agree that after the Initial Funding Date the representations
and warranties contained in this Section 5.05(a) shall refer to the Company and
its Subsidiaries and the financial statements most recently delivered by the
Company and its Subsidiaries pursuant to Section 6.01(a).

(b) The unaudited consolidated balance sheets of Watson Wyatt and its
Subsidiaries and Towers Perrin and its Subsidiaries dated September 30, 2009,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of such Persons as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments. Schedule 5.05 sets forth all material
indebtedness and other liabilities, direct or contingent, of such Persons not
set forth in such financial statements, including liabilities for taxes,
material commitments and Indebtedness. The Parties hereto acknowledge and agree
that after the Initial Funding Date the representations and warranties contained
in this Section 5.05(b) shall refer to the Company and its Subsidiaries and the
financial statements required to be delivered by the Company and its
Subsidiaries pursuant to Section 6.01(b).

(c) Since the date of the Reference Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

(d) The Pro Forma Financial Statements, certified by a Responsible Officer of
Watson Wyatt and Towers Perrin, copies of which have been furnished to each
Lender, fairly present the consolidated pro forma financial condition of such
Persons as at such date and the consolidated pro forma results of operations of
such Persons for the period ended on such date, all in accordance with GAAP.

 

80



--------------------------------------------------------------------------------

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Company or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to draw into question the validity or enforceability
of this Agreement or any other Loan Document or of any Lien granted hereunder or
thereunder, or (b) either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for Permitted Liens and
such other defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Permitted Liens.

5.09 Environmental Compliance. The Company and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.

5.11 Taxes. The Company and its Subsidiaries have filed all foreign, Federal,
state and other material tax returns and reports required to be filed, and have
paid all foreign, Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against the Company or any Subsidiary that could
reasonably be expected to result in a Material Adverse Effect. Neither any Loan
Party nor any Subsidiary thereof is party to any tax sharing agreement with a
Person that is not a Loan Party or a Subsidiary thereof, except as set forth on
Schedule 5.11.

 

81



--------------------------------------------------------------------------------

5.12 ERISA Compliance.

(a) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws;
provided, however, that this sentence applies to a Multiemployer Plan only the
extent to the knowledge of the Borrowers. Each Pension Plan which is intended to
be a qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Pension Plan as to which the favorable determination letter was
issued is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the Internal Revenue Service to be exempt from
federal income tax under Section 501(a) of the Code; provided, however, that
this sentence applies to a Multiemployer Plan only the extent to the knowledge
of the Borrowers.

(b) There are no pending or, to the knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect;
provided, however, that this sentence applies to a Multiemployer Plan only the
extent to the knowledge of the Borrowers.

(c) (i) Neither any Borrower nor any ERISA Affiliate has taken any action which
would constitute or result in an ERISA Event with respect to any Pension Plan
and as to which any Borrower or any ERISA Affiliate has any unsatisfied
liability; (ii) each Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan
(other than a Multiemployer Plan) and has made all required contributions to
each Multiemployer Plan on a timely basis, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained for
any Pension Plan (other than a Multiemployer Plan only to the extent to the
knowledge of the Borrowers); (iii) neither any Borrower nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due which are unpaid;
(iv) neither any Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA; (v) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan; and (vi) neither any Borrower nor any ERISA Affiliate has any
unsatisfied liability on account of the termination, before the Signing Date, of
a plan that was subject to Title IV of ERISA, Section 302 of ERISA or
Section 412 of the Code.

5.13 Subsidiaries; Equity Interests. As of the Signing Date, the Company has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
or another Subsidiary of the Company in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens (other than Permitted Liens that
attach to all assets of the holder of such Equity Interests). The Company has no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in the Company have been validly issued and are fully paid and
nonassessable.

 

82



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the applicable Borrower only or
of the Company and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between any Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The Company has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole, in the light of the circumstances under
which they were made, not materially misleading; provided that, with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, and based only on information currently available at the
time of the making thereof.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Company and each Designated
Borrower that is a Domestic Subsidiary and a party hereto on the Signing Date is
set forth on Schedule 10.02. The true and correct unique identification number
of each Designated Borrower that is a Foreign Subsidiary and a party hereto on
the Signing Date that has been issued by its jurisdiction of organization and
the name of such jurisdiction are set forth on Schedule 5.17.

 

83



--------------------------------------------------------------------------------

5.18 Intellectual Property; Licenses, Etc. The Company and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, which conflict, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. To the knowledge
of the Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Subsidiary infringes upon any rights held by any
other Person, which infringement, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Company,
threatened in writing, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.19 Solvency. Both before and after giving effect to the Loans hereunder, the
Loan Parties on a consolidated basis are Solvent.

5.20 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.21 Labor Relations. There are no strikes, lockouts or other material labor
disputes or grievances against the Company or any of its Subsidiaries, or, to
the knowledge of the Loan Parties, threatened against or affecting the Company
or any of its Subsidiaries, and no significant unfair labor practice, charges or
grievances are pending against the Company or any of its Subsidiaries, or to the
knowledge of the Loan Parties, threatened against any of them before any
Governmental Authority, that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. All payments due from
the Company or any of its Subsidiaries pursuant to the provisions of any
collective bargaining agreement have been paid or accrued as a liability on the
books of the Company or applicable Subsidiary, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.22 OFAC. No Loan Party (i) is a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nations and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Asset Control regulation or executive order.

 

84



--------------------------------------------------------------------------------

5.23 Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
applicable Laws of the jurisdiction in which such Foreign Obligor is organized
and existing for the enforcement thereof against such Foreign Obligor under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents, except as may be limited by applicable bankruptcy, insolvency,
moratorium, Debtor Relief Laws or similar Laws affecting the enforcement of
creditors’ rights generally and by general principles of equity. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c) There is no material tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

85



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (other than indemnities and other similar contingent
obligations surviving the termination of this Agreement for which no claim has
been made and which are unknown and not calculable at the time of termination
and those obligations under any Swap Contract), the Company shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (with sufficient
copies for each Lender), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event no later than the earlier of (x) five
(5) days after the date on which the consolidated financial statements for each
fiscal year are required to be filed with the SEC under the Securities Exchange
Act of 1934 and (y) 90 days after the end of such fiscal year of the Company
(commencing with the fiscal year ended June 30, 2010), a consolidated and
consolidating balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event no later than the earlier of (x) five
(5) days after the date on which the consolidated financial statements for each
of the first three fiscal quarters of each fiscal year are required to be filed
with the SEC under the Securities Exchange Act of 1934 and (y) 50 days after the
end of such fiscal quarter of the Company (commencing with the fiscal quarter
ended March 31, 2010), a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, and the related consolidated statements
of changes in shareholders’ equity, and cash flows for the portion of the
Company’s fiscal year then ended, in each case setting forth in each case in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Company as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

86



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (with
sufficient copies for each Lender), in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports or management letters submitted to the board of
directors (or the audit committee of the board of directors) of the Company by
independent accountants in connection with the accounts or books of the Company
or any Subsidiary, or any audit of any of them;

(c) promptly after the same become publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02; and

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial,

 

87



--------------------------------------------------------------------------------

third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Company shall deliver paper copies of such documents to the
Administrative Agent (with sufficient copies for any requesting Lender) for the
Administrative Agent or any Lender that requests the Company to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Company shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(b)
to the Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or Information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to any of the Borrowers or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, each Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to such Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”. Notwithstanding the foregoing, no Borrower
shall be under any obligation to mark any Borrower Materials “PUBLIC.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the

 

88



--------------------------------------------------------------------------------

commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event that has resulted in, or could
reasonably be expected to result in, liability of any Borrower or any ERISA
Affiliate in an aggregate amount in excess of the Threshold Amount; and

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with reasonable particularity any and all provisions of this Agreement
and any other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless (i) the same are being contested in good faith by appropriate
proceedings diligently conducted, (ii) adequate reserves in accordance with GAAP
are being maintained by the Company or such Subsidiary, and (iii) the failure to
make such payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect; (b) all lawful claims which, if unpaid,
would by law become a Lien upon its property, unless (i) the same are being
contested in good faith be appropriate proceedings diligently conducted,
(ii) adequate reserves in accordance with GAAP are being maintained by the
Company or such Subsidiary and (iii) the failure to make such payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect; and (c) all Indebtedness (other than Indebtedness the non-payment of
which would not violate Section 8.01(e)), as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

6.05 Preservation of Existence, Etc. (a) Except as contemplated by Schedule
7.18, preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the ordinary course of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect. Notwithstanding
anything to the contrary contained in this Agreement, the Company and its
Subsidiaries may consummate the Transaction, including, without limitation, the
Merger and all changes of organizational name and organizational structure
relating thereto and contemplated thereby.

 

89



--------------------------------------------------------------------------------

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
the case of each of clause (a) and (b), where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company (other than PCIC providing
errors and omissions insurance covering such loss or damage, in such amounts and
structured with reinsurance and supplemental coverage as is materially
equivalent to the coverage in effect on the Initial Funding Date or in amounts
or with program structures which provide such coverage as is customarily carried
by Persons in the same or similar business or in amounts or with program
structures which provide such coverage as is customarily carried by Persons in
the same or similar business) insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons and endeavoring to provide for not less than 30 days’ prior notice to
the Administrative Agent of termination, lapse or cancellation of such insurance
(or for ten (10) days’ prior notice in the case of termination, lapse or
cancellation of such insurance by reason of nonpayment).

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees, in each case,
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Company or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided,
however, that so long as no Event of Default has occurred and is continuing, the
Company shall only be required to reimburse the Administrative Agent and the
Lenders for the cost of once such visit and examination per fiscal year of the
Company; provided further that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice.

 

90



--------------------------------------------------------------------------------

6.11 Additional Subsidiary Guarantors. Notify the Administrative Agent at the
time that any Person becomes a Domestic Subsidiary, and promptly thereafter (and
in any event within 60 days), cause such Person to (i) become a Subsidiary
Guarantor by executing and delivering to the Administrative Agent a Subsidiary
Guaranty Joinder Agreement or such other documents as the Administrative Agent
shall deem appropriate for such purpose, and (ii) deliver to the Administrative
Agent documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

6.12 Initial Funding Date. In the event the Initial Funding Date shall not have
occurred on or before April 30, 2010, pay (on or before April 30, 2010) any and
all accrued and unpaid fees and expenses required to be paid under this
Agreement or the Commitment Letter through such date.

6.13 Senior Subordinated Notes. Not later than five (5) Business Days after the
Initial Funding Date, deliver or cause to be delivered to the Administrative
Agent a certificate of a Responsible Officer of the Company (a) attaching the
Final Senior Subordinated Indenture and all other final documentation for the
Senior Subordinated Notes, (b) certifying that the Final Senior Subordinated
Indenture is in substantially the form of the draft Indenture delivered to the
Arrangers on September 3, 2009 (the “Draft Indenture”) (in any event, the Final
Senior Subordinated Indenture shall not be more adverse to the Lenders than the
Draft Indenture (as determined by the Arrangers in their sole discretion)), and
which such final documentation for the Senior Subordinated Notes shall be in
form and substance reasonably satisfactory to the Arrangers and (c) certifying
as to that effectiveness of the Final Senior Subordinated Indenture and the
funding of the Senior Subordinated Notes substantially simultaneously with the
closing thereof.

6.14 Additional Equity Interests. Subject to Section 6.16, notify the
Administrative Agent at the time the Company or any Domestic Subsidiary acquires
an Equity Interest of TP Luxembourg, and promptly thereafter (and in any event
within 60 days), cause the Company or such Domestic Subsidiary, as applicable,
to enter into a Pledge Joinder Agreement pursuant to which the Company or such
Domestic Subsidiary, as applicable, shall pledge its then owned Pledged
Interests.

6.15 Further Assurances. Take, and cause each other Loan Party to take, such
actions as are necessary or as the Administrative Agent or the Required Lenders
may reasonably request from time to time to ensure that the Obligations of each
Loan Party under the Loan Documents are secured by the Collateral Documents,
including (a) the execution and delivery of Collateral Documents and the filing
or recording thereof and (b) the delivery of certificated securities and other
collateral with respect to which perfection is obtained by possession.

6.16 Foreign Subsidiary Ownership. Cause TP Luxembourg to be owned directly by
the Company or any Domestic Subsidiary of the Company (or a combination
thereof).

 

91



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (other than indemnities and other similar contingent
obligations surviving the termination of this Agreement for which no claim has
been made and which are unknown and not calculable at the time of termination
and those obligations under any Swap Contract), the Company shall not, nor shall
it permit any Subsidiary to, directly or indirectly:

7.01 Liens. On or after the Signing Date, create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(c), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(c);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) Liens and deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

 

92



--------------------------------------------------------------------------------

(i) any interest or title of a lessor under, and Liens arising from Uniform
Commercial Code financing statements (or equivalent filings, registration or
agreements in foreign jurisdictions) relating to, leases that are not capital
leases;

(j) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(k) Liens of a collection bank arising under Section 4- 210 of the UCC on items
in the course of collection;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements that constitute Permitted Investments;

(m) Liens of the Administrative Agent for the benefit of the Administrative
Agent and the Lenders;

(n) Liens securing Indebtedness permitted under Section 7.03(h); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(o) Liens to secure Indebtedness permitted by Section 7.03(j) and
Section 7.03(k);

(p) Liens securing Acquired Indebtedness permitted under Section 7.03(l);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

(q) extensions, renewals, or replacements of any Lien referred to in
Section 7.01(c) through 7.01(p); provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.

7.02 Investments. Make any Investments, except:

(a) Investments existing on the Signing Date (other than Permitted Investments
and Investments permitted by Section 7.02(d)) and set forth on Schedule 7.02 and
extensions and renewals thereof; provided that (i) the amount of such Investment
is not increased at the time of such extension or renewal, and (ii) the terms of
such renewal or extension taken as a whole, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Investment being extended or renewed;

(b) Investments held by the Company or such Subsidiary in the form of cash
equivalents and other Permitted Investments;

 

93



--------------------------------------------------------------------------------

(c) Loans or advances to officers, directors and employees of the Company and
its Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, made in the ordinary course of business;

(d) (i) Investments of the Company or any Subsidiary Guarantor in the Company or
any Subsidiary Guarantor, and (ii) Investments of the Company or any Subsidiary
Guarantor in any Designated Borrower that is a Foreign Subsidiary or in TP
Luxembourg; provided that the amount of Investments permitted by this
Section 7.02(d)(ii), when taken together with (x) any Investments of any Loan
Party in any Subsidiary that is not a Loan Party (other than TP Luxembourg) and
any Investments of TP Luxembourg in any Subsidiary that is not a Loan Party
permitted by Section 7.02(i) and (y) any Indebtedness of any Designated Borrower
that is a Foreign Subsidiary or of TP Luxembourg owing to the Company and any
Subsidiary Guarantor permitted by Section 7.03(k)(iii), shall not exceed
$50,000,000 in the aggregate at any time outstanding;

(e) Investments of any Subsidiary that is not a Loan Party (other than TP
Luxembourg) in any other Subsidiary that is not a Loan Party (other than TP
Luxembourg);

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(g) Guarantees permitted by Section 7.03;

(h) transactions in connection with Swap Contracts permitted by Section 7.03(g);

(i) (i) Investments of any Loan Party in any Subsidiary that is not a Loan Party
(other than TP Luxembourg), and (ii) Investments of TP Luxembourg in any
Subsidiary that is not a Loan Party; provided that the amount of Investments
permitted by this Section 7.02(i), when taken together with (x) any Investments
of the Company and any Subsidiary Guarantor in any such Designated Borrower that
is a Foreign Subsidiary or in TP Luxembourg permitted by Section 7.02(d)(ii) and
(y) any Indebtedness of any Designated Borrower that is a Foreign Subsidiary or
of TP Luxembourg owing to the Company and any Subsidiary Guarantor permitted by
Section 7.03(k)(iii), shall not exceed $50,000,000 in the aggregate at any time
outstanding;

(j) (i) Investments of a Foreign Subsidiary (other than TP Luxembourg) (except
as may be restricted by Section 7.02(i)) in the Company or another Subsidiary;
and (ii) Investments of TP Luxembourg in the Company or any Subsidiary
Guarantor;

(k) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, any Person (or any division or other
business unit of such Person) that, upon the consummation thereof, will be
wholly-owned directly by the Company or one or more of its wholly-owned
Subsidiaries (including as a result of a merger or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.02(k);

 

94



--------------------------------------------------------------------------------

(i) any such newly-created or acquired Subsidiary that is a Domestic Subsidiary
shall comply with the requirements of Section 6.11;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Borrower and its
Subsidiaries in the ordinary course;

(iii) in the case of the purchase or other acquisition of the Equity Interests
in, or all of substantially all of the property of any Person, the board of
directors (or other comparable governing body) of such Person shall have duly
approved such purchase or other acquisition; and

(iv) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing, and (B) immediately after giving pro forma effect to such purchase
or other acquisition, the Company and its Subsidiaries shall demonstrate a
Consolidated Leverage Ratio of less than 2.00 to 1.00, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby;

(l) Dispositions permitted by Sections 7.05(d), 7.05(g), 7.05(h), 7.05(i) and
7.05(j); and

(m) other Investments not exceeding $30,000,000 in the aggregate in any fiscal
year of the Company.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Senior Note Indebtedness;

(c) Indebtedness outstanding on the Signing Date and listed on Schedule 7.03(c)
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the principal amount (giving effect to accrued interest on any principal
balance being refinanced, refunded, renewed or extended) of such Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and (ii) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

 

95



--------------------------------------------------------------------------------

(d) (i) Guarantees of the Company or any Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Company or of any Subsidiary
Guarantor; (ii) Guarantees by the Company or any Subsidiary Guarantor in respect
of Indebtedness otherwise permitted hereunder of any Designated Borrower that is
a Foreign Subsidiary or of TP Luxembourg; and (iii) to the extent not permitted
by clause (i) or (ii) of this Section 7.03(d), Guarantees by any Subsidiary in
respect of Indebtedness of the Company or any other Subsidiary; provided, that
Guarantees by any Loan Party or by TP Luxembourg of Indebtedness of any
Subsidiary that is not Subsidiary Guarantor shall be subject to Section 7.02;

(e) Guarantees in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders;

(f) Guarantees of the Company and its Subsidiaries as set forth on Schedule
7.03(f), existing on the Signing Date and incurred in connection with operating
leases;

(g) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view”; and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(h) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(n); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $50,000,000;

(i) unsecured Indebtedness of the Company or any Subsidiary Guarantor;

(j) except as otherwise permitted by this Section 7.03, (i) secured Indebtedness
of the Company or any Subsidiary Guarantor; and (ii) Indebtedness of Foreign
Subsidiaries; provided that the aggregate amount of all such Indebtedness
permitted by this clause (ii) at any one time outstanding shall not exceed
$25,000,000; provided further that the aggregate amount of all such Indebtedness
permitted by this Section 7.03(j) at any one time outstanding shall not exceed
$100,000,000;

(k) (i) secured Indebtedness of the Company owing to any Subsidiary Guarantor,
(ii) secured Indebtedness of any Subsidiary Guarantor owing to the Company, and
(iii) Indebtedness of any Designated Borrower that is a Foreign Subsidiary or of
TP Luxembourg owing to the Company or any Subsidiary Guarantor; provided that
the amount of Indebtedness permitted by this Section 7.03(k)(iii), when taken
together with (x) any Investments of the Company and any Subsidiary Guarantor in
any such Designated Borrower that is a Foreign Subsidiary or in TP Luxembourg
permitted by Section 7.02(d)(ii) and (y) any Investments of any Loan Party in
any Subsidiary that is not a Loan Party (other than TP Luxembourg) and any
Investments of TP Luxembourg in

 

96



--------------------------------------------------------------------------------

any Subsidiary that is not a Loan Party permitted by Section 7.02(i), shall not
exceed $50,000,000 in the aggregate at any time outstanding;

(l) Indebtedness of any Person acquired in connection with an Investment
permitted by Section 7.02(k); provided that such Indebtedness (i) is existing at
the time such Person is acquired, (ii) was not created in contemplation of such
acquisition (such Indebtedness, “Acquired Indebtedness”); provided that the
aggregate principal amount of Acquired Indebtedness shall not exceed $30,000,000
at any time outstanding;

(m) Indebtedness payable to former employees of the Company or any Subsidiary in
the ordinary course of business consistent with past practice in connection with
the employee stock buyback program of the Company or such Subsidiary; and

(n) obligations of the Company to purchase, redeem, retire or otherwise make any
payment in respect of Class R Restricted Holding Company Stock and Class S
Restricted Holding Company Stock (as each such term is defined in the Merger
Agreement).

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the Subsidiary Guarantor shall be the continuing or
surviving Person;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Subsidiary;
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then the transferee must either be the Company or a Subsidiary Guarantor;
provided further that if the transferor of such property is TP Luxembourg then
the transferee must be the Company or a Subsidiary Guarantor;

(c) the Company, Watson Wyatt and Towers Perrin, whether through one or more
merger Subsidiaries, may consummate the Merger in accordance in all material
respects with the Merger Agreement and may otherwise consummate the Transaction;

(d) any Subsidiary (other than a Subsidiary Guarantor or a Designated Borrower)
may liquidate or dissolve if the Company determines in good faith that such
liquidation or dissolution is in the best interests of the Company and is not
materially disadvantageous to the Lenders; and

(e) the Company and its Subsidiaries may Dispose of assets as permitted by
Sections 7.05(d), 7.05(g), 7.05(h), 7.05(i) and 7.05(j).

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

97



--------------------------------------------------------------------------------

(b) Dispositions of inventory and Permitted Investments in the ordinary course
of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor; provided further that if the transferor of such property
is TP Luxembourg, then such transfer shall comply with the requirements set
forth in Section 7.05(i);

(e) Dispositions permitted by Section 7.04;

(f) non-exclusive licenses of IP Rights in the ordinary course of business for
terms not exceeding five years;

(g) Dispositions of Intangible Assets directly related to the Disposition of any
tangible asset permitted by this Section 7.05;

(h) Dispositions of Intangible Assets by the Company, Subsidiary Guarantors and
TP Luxembourg to any Foreign Subsidiary; provided that (i) the aggregate book
value of all such Intangible Assets Disposed of in reliance on this clause
(h) during the term of this Agreement shall not exceed $200,000,000 and (ii)(x)
if the transferee of such Intangible Asset is a first-tier Foreign Subsidiary
(other than TP Luxembourg), the holders of Equity Interests in such Foreign
Subsidiary shall pledge 65% of the Voting Interests of such Foreign Subsidiary
(or if the relevant Person shall own less than 65% of such Voting Interests,
then 100% of the Voting Interests of such Foreign Subsidiary owned by such
Person so long as the aggregate amount of such Voting Interests of such Foreign
Subsidiary pledged by the Company and its Subsidiaries does not exceed 65% of
the aggregate amount of such Voting Interests of) and 100% of the nonvoting
Equity Interests (at all times exclusive of the meaning of “stock entitled to
vote” as described in Treasury Regulation Section 1.956-2(c)(2)) of such Foreign
Subsidiary, and (y) if the transferee of such Intangible Asset is not a
first-tier Foreign Subsidiary, the holders of Equity Interests in the first-tier
Foreign Subsidiary (other than TP Luxembourg) that is the direct or indirect
parent of such Foreign Subsidiary shall pledge 65% of the Voting Interests of
such Foreign Subsidiary (or if the relevant Person shall own less than 65% of
such Voting Interests, then 100% of the Voting Interests of such Foreign
Subsidiary owned by such Person so long as the aggregate amount of such Voting
Interests of such Foreign Subsidiary pledged by the Company and its Subsidiaries
does not exceed 65% of the aggregate amount of such Voting Interests of) and
100% of the nonvoting Equity Interests (at all times exclusive of the meaning of
“stock entitled to vote” as described in Treasury Regulation
Section 1.956-2(c)(2)) of such Foreign Subsidiary;

 

98



--------------------------------------------------------------------------------

(i) Dispositions of tangible assets by the Company and its Subsidiaries to any
Subsidiary; provided that (i) at the time of such Disposition, no Default shall
exist or would result from such Disposition and (ii) after giving effect to any
such Disposition and all other permitted Dispositions, (A) the Company,
Subsidiary Guarantors and TP Luxembourg (on an unconsolidated basis) own at
least 60% of the Consolidated Tangible Assets of the Company and its
Subsidiaries and (B) the Company, Subsidiary Guarantors and TP Luxembourg (on an
unconsolidated basis) represent at least of 60% of total revenues of the Company
and its Subsidiaries (calculated on a consolidated basis for the most recent
period for which financial statements are available); for the avoidance of
doubt, reference herein to TP Luxembourg on an unconsolidated basis specifically
means without consolidating the tangible assets or total revenues of any of its
directly or indirectly owned Subsidiaries; and

(j) Dispositions of tangible assets by the Company and its Subsidiaries not
otherwise permitted under this Section 7.05; provided that (i) at the time of
such Disposition, no Default shall exist or would result from such Disposition,
(ii) the aggregate book value of all such tangible assets Disposed of in
reliance on this clause (j) during the term of this Agreement shall not exceed
10% of the amount of Consolidated Tangible Assets of the Company and its
Subsidiaries as of the Initial Funding Date; and (iii) after giving effect to
any such Disposition and all other permitted Dispositions, (A) the Company,
Subsidiary Guarantors and TP Luxembourg (on an unconsolidated basis) own at
least 60% of the Consolidated Tangible Assets of the Company and its
Subsidiaries and (B) the Company, Subsidiary Guarantors and TP Luxembourg (on an
unconsolidated basis) represent at least of 60% of total revenues of the Company
and its Subsidiaries (calculated on a consolidated basis for the most recent
period for which financial statements are available); for the avoidance of
doubt, reference herein to TP Luxembourg on an unconsolidated basis specifically
means without consolidating the tangible assets or total revenues of any of its
directly or indirectly owned Subsidiaries;

provided, however, that any Disposition pursuant to clauses (a), (b), (c), (e),
(f) and (j) shall be for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Company, any other
Subsidiary and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

(b) the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Company and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

 

99



--------------------------------------------------------------------------------

(d) cash dividends and distributions paid and payable on the stock of the
Company, Watson Wyatt and Towers Perrin; and

(e) repurchases and redemptions of the stock of the Company, Watson Wyatt and
Towers Perrin;

provided, that in the case of clauses ( d) and (e) above, (i) immediately before
and immediately after giving effect to any such Restricted Payment, no Default
shall have occurred and be continuing, and (ii) immediately after giving pro
forma effect to any such Restricted Payment, other than a quarterly cash
dividend under clause (d) above payable in the ordinary course of business, and
any Indebtedness incurred to fund such Restricted Payment, the Company and its
Subsidiaries shall demonstrate a Consolidated Leverage Ratio of less than 2.00
to 1.00, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such Restricted Payment had been
made as of the last day of the fiscal period covered thereby.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business reasonably related or
incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (i) transactions between or among the Company and/or its Subsidiaries as
permitted by this Agreement, (ii) Restricted Payments permitted to be made or
paid pursuant to this Agreement, (iii) payment of employees in accordance with
past practices or as approved by the board of directors or comparable governing
body of the Company or any Subsidiary, (iv) provision of financial and other
services and the sharing of know- how, technology and office space in the
ordinary course of business, (v) indemnification agreements between the Company
or any Subsidiary and its officers, directors, and certain other employees
relating to such Person’s service or employment, as applicable, and (vi) any
aspect of the Transaction, including, without limitation, the Merger.

7.09 Burdensome Agreements. On and after the Initial Funding Date, enter into
any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to the Company or any Subsidiary Guarantor or to otherwise transfer
property to the Company or any Subsidiary Guarantor, (ii) of any Subsidiary to
Guarantee the Indebtedness of the Company or (iii) of the Company or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(h) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person; provided, that the
foregoing shall not apply to restrictions or conditions

 

100



--------------------------------------------------------------------------------

imposed by law or by this Agreement or any other Loan Document, nor to
transactions permitted expressly by the terms of this Agreement or the other
Loan Documents.

7.10 Use of Proceeds. (a) Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose; or (b) use
the proceeds of the Credit Extensions other than (i) for the Existing Debt
Retirement, (ii) to finance the costs and expenses of the Transaction and
certain other costs and expenses, (iii) to finance payments to retiring
shareholders related to the Merger, (iv) to finance the repurchase of shares of
capital stock of Watson Wyatt, Towers Perrin and the Company, (v) to finance
Permitted Acquisitions and other acquisitions permitted by this Agreement,
(vi) to repay the Senior Subordinated Notes, and (vii) to finance ongoing
working capital and other general corporate or business purposes of the Company
and its Subsidiaries after consummation of the Merger; in each case, not in
contravention (x) of any Loan Document or (y) in any material respect of any
applicable Law.

7.11 Sale and Leaseback Transactions. Enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

7.12 Amendment to Material Documents. Amend, modify or waive any of its rights
in a manner materially adverse to the Lenders under (a) its Organization
Documents (other than in connection with the consummation of the Transaction) or
(b) any Contractual Obligation, if any, disclosed by the Company in filings with
the SEC.

7.13 Modification of Certain Documents. Amend, modify, terminate or change in
any manner any term or condition of the Merger Agreement, the Final Senior
Subordinated Indenture, the Senior Subordinated Notes (or any refinancing
thereof), in each case, so that the terms and conditions thereof are less
favorable in any material respect to the Administrative Agent, the Lenders and
the L/C Issuers than the terms and conditions of the relevant documents as of
the Initial Funding Date.

7.14 Company Activities. At any time before the Initial Funding Date, with
respect to the Company only, engage in any business activity other than
(i) maintaining its legal existence and good standing, (ii) consummating the
Transaction and business activities incidental and reasonably related thereto
and (iii) owning Equity Interests in Subsidiaries subject to this Section 7.14.

7.15 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any period of four consecutive fiscal quarters
of the Company to be less than 3.00 to 1.00.

 

101



--------------------------------------------------------------------------------

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any period of four consecutive fiscal quarters of the Company to be
more than 2.50 to 1.00.

7.16 Approvals and Authorizations. Fail to maintain all material authorizations,
consents, approvals and licenses from, exemptions of, and filings and
registrations with, each Governmental Authority of the jurisdiction in which
each Foreign Obligor is organized and existing, and all approvals and consents
of each other Person in such jurisdiction, in each case that are required in
connection with the Loan Documents.

7.17 Changes in Accounting Practices. Make any change in (a) fiscal year or
(b) accounting policies or reporting practices, except (i) as required by GAAP
or (ii) as related to the conformance of accounting policies or reporting
practices resulting from the Transaction; provided, however, that if any such
change in the accounting policies would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Company or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in accounting
policy or reporting practice (subject to the approval of the Required Lenders,
not to be unreasonably withheld, conditioned or delayed); provided further that,
until so amended, (x) such ratio or requirement shall continue to be computed in
accordance with the accounting policies and reporting practices in effect prior
to such change therein and (y) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in accounting policy or reporting practice.

7.18 Post-Funding Deliveries. Fail to satisfy any of the requirements set forth
on Schedule 7.18 within the time period specified therein.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within five
(5) Business Days after the same becomes due, any interest on any Loan or on any
L/C Obligation, or any fee due hereunder, or (iii) within five (5) Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05(a)
(with respect to the existence of each Loan Party), 6.10, 6.11, 6.14 or 6.16 or
Article VII; or

 

102



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days (other than with respect to a failure to observe
Section 6.08 and such failure continues for 90 days, provided that (i) the
Company has commenced action to cure such Default within 30 days of such Default
and (ii) such action to cure is diligently pursued during such period) after the
earlier of (x) written notice thereof has been given by the Administrative Agent
to the Company and (y) any Responsible Officer of the Company becomes aware of
such failure; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (except, if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty was incorrect or misleading in any respect when made or deemed made)
when made or deemed made, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (except, if a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies, such
representation or warranty shall be required to be true and correct in all
respects) as of such earlier date; or

(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material

 

103



--------------------------------------------------------------------------------

part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 90 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 90 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
60 days after its issue or levy; or

(h) Judgments. There is entered against the Company or any Subsidiary (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) in excess of $50,000,000 (to the extent not
covered by (x) independent third-party insurance or (y) PCIC maintained in
accordance with Section 6.07, in the case of each of clauses (x) and (y) as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000,
or (ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $50,000,000; or

(j) Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
(other than indemnities and other similar contingent obligations surviving the
termination of this Agreement for which no claim has been made and which are
unknown and not calculable at the time of termination and those obligations
under any Swap Contract), ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document, or (ii) the
subordination or standstill provisions set forth in the Senior Subordinated
Notes or the Final Senior Subordinated Indenture cease to be in full force and
effect; or

(k) Change of Control. There occurs any Change of Control.

 

104



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders, the L/C Issuers and the Existing
L/C Issuers all rights and remedies available to it, the Lenders, the L/C
Issuers and the Existing L/C Issuers under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States in connection with an Event of Default under Section 8.01(f), the
obligation of each Lender to make Loans and any obligation of each L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Company to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting reasonable
fees, indemnities, expenses and other amounts (including actual and reasonable
fees, charges and disbursements of counsel to the Administrative Agent and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting reasonable
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders, the L/C Issuers and the Existing L/C
Issuers (including actual and reasonable fees, charges and disbursements of
counsel to the respective Lenders, the L/C Issuers and the Existing L/C Issuers
and amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

105



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders, the L/C
Issuers and the Existing L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under
Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements, ratably
among the Lenders, the L/C Issuers, the Existing L/C Issuers, the Hedge Banks
and the Cash Management Banks in proportion to the respective amounts described
in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers or the
Existing L/C Issuers, as applicable, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit, to
the extent not otherwise Cash Collateralized by the Company pursuant to
Section 2.03; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (other than indemnities and other similar contingent obligations
surviving the termination of this Agreement for which no claim has been made and
which are unknown and not calculable at the time of termination and those
obligations under any Swap Contract), to the Company or as otherwise required by
Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders, each L/C Issuer and
each Existing L/C Issuer hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The

 

106



--------------------------------------------------------------------------------

provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders, the L/C Issuers and the Existing L/C Issuers, other than the
first and second sentences of Section 9.06(a), and no Borrower shall have rights
as a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank), the L/C Issuers and
the Existing L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender, such L/C Issuer and
such Existing L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on the Pledged Interests granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Pledged Interests (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

107



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Responsible Officer. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed in good faith by it to have been made by the proper
Responsible Officer, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable L/C Issuer, the Administrative Agent
may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through

 

108



--------------------------------------------------------------------------------

their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers, the Existing L/C Issuers and the Company. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, subject to the approval of the Company provided that no Event of Default
has occurred and is continuing, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders, the L/C Issuers
and the Existing L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Company and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender, each L/C Issuer and each Existing L/C Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

(b) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

109



--------------------------------------------------------------------------------

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender, each
L/C Issuer and each Existing L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender, each L/C Issuer and each Existing L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agent or Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender, an L/C
Issuer or an Existing L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers, the Existing L/C Issuers and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuers, the Existing L/C Issuers and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuers, the Existing L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each L/C Issuer and each Existing L/C Issuer to make such payments
to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders, the L/C
Issuers and the Existing L/C Issuers, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.09 and 10.04.

 

110



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, any L/C
Issuer or any Existing L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
any L/C Issuer or any Existing L/C Issuer to authorize the Administrative Agent
to vote in respect of the claim of any Lender, any L/C Issuer or any Existing
L/C Issuer in any such proceeding.

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Hedge Bank and potential Cash Management Bank), the
L/C Issuers and the Existing L/C Issuers irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) indemnities and other
similar contingent obligations surviving the termination of this Agreement for
which no claim has been made and which are unknown and not calculable at the
time of termination and (B) obligations and liabilities under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit, (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders; and

(b) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property or to release any Subsidiary Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank who obtains the benefit of the provisions of
Section 8.03, any Guaranty or any Pledged Interest by virtue of the provisions
hereof or of any Guaranty or any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Pledged
Interests (including the release or impairment of any Pledged Interest) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Obligations arising under Guaranteed Cash Management Agreements and
Guaranteed Hedge Agreements only if the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

 

111



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a), Section 4.02 or
Section 4.03 (relating to the Signing Date or the Initial Funding Date and the
initial Credit Extension), as applicable) without the written consent of each
Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or

(h) release (i) the Company from the Company Guaranty or release all or
substantially all of the value of the Subsidiary Guaranty without the written
consent of each Lender, or (ii) all or substantially all of the Pledged
Interests or any other collateral securing the Obligations except with respect
to Dispositions and releases of Pledged Interests permitted or required
hereunder or as

 

112



--------------------------------------------------------------------------------

provided in the other Loan Documents, except to the extent any such release
under clause (i) or clause (ii) above is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer or Existing L/C Issuer in
addition to the Lenders required above, affect the rights or duties of the
applicable L/C Issuer or Existing L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent (and any amendment, waiver or
consent which by its terms requires the consent of all Lenders may be effected
with the consent of all Lenders other than Defaulting Lenders), except that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Defaulting Lender and (y) any waiver, amendment or
the modification requiring the consent of all Lenders or each affected Lender
that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to a Borrower, the Administrative Agent, Bank of America as an L/C Issuer
or the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02;

(ii) if to any other Lender or L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire; and

(iii) if to any Existing L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified in the Administrative
Questionnaire submitted in its capacity as a Lender.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening

 

113



--------------------------------------------------------------------------------

of business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders,
the L/C Issuers and the Existing L/C Issuers hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender, any L/C Issuer or
any Existing L/C Issuer pursuant to Article II if such Lender, such L/C Issuer
or such Existing L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer,
any Existing L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of a Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, any L/C Issuer, any Existing L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

114



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
Swing Line Lender, the L/C Issuers and the Existing L/C Issuers may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the Swing Line
Lender, the L/C Issuers and the Existing L/C Issuers. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities Laws (provided, however, that to the
extent the same constitutes Information, it shall be treated no less
confidentially than as set forth in Section 10.07).

(e) Reliance by Administrative Agent, L/C Issuers, Existing L/C Issuers and
Lenders. The Administrative Agent, the L/C Issuers, the Existing L/C Issuers and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Revolving Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of any Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Company shall
indemnify the Administrative Agent, each L/C Issuer, each Existing L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the

 

115



--------------------------------------------------------------------------------

Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders, the L/C Issuers and the Existing L/C Issuers; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any L/C Issuer, any Existing L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer, Existing L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender form filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any L/C Issuer or any Existing L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all documented out-of-pocket expenses incurred by
the Administrative Agent, any Lender, any L/C Issuer or any Existing L/C Issuer
(including the reasonable and documented fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender, any L/C Issuer or any Existing
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, each L/C Issuer
and each Existing L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related documented out-of-pocket expenses (including, without limitation, the
reasonable fees, disbursements and other charges of (w) one counsel for all
Indemnitees, (x) if deemed necessary by the Administrative Agent, one firm of
local counsel in each

 

116



--------------------------------------------------------------------------------

appropriate jurisdiction for all Indemnitees, (y) if deemed necessary by the
Administrative Agent, special regulatory counsel and (z) in the case of an
actual or perceived conflict of interest with respect to any Indemnitee, of
another firm of counsel for such affected Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) any aspect of the Transaction or any similar transaction and any
of the other transactions contemplated thereby, whether or not any aspect of the
Transaction is consummated, (ii) the execution or delivery of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (iii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the applicable
L/C Issuer or Existing L/C Issuer to honor a demand for payment under a Letter
of Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iv) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to any Borrower or any of its Subsidiaries, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to pay any amount required under subsection (a) or (b) of this Section to
be paid by it to the Administrative Agent (or any sub-agent thereof), each L/C
Issuer, each Existing L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer, such Existing L/C Issuer or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such L/C
Issuer or such Existing L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such L/C Issuer or such Existing L/C Issuer in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

 

117



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, the Transaction, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, willful misconduct
or breach in bad faith of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Swing Line Lender and Bank of America as an L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, any L/C Issuer, any Existing L/C
Issuer or any Lender, or the Administrative Agent, any L/C Issuer, any Existing
L/C Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer, such Existing L/C Issuer or such Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender, each L/C
Issuer and each Existing L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders, the L/C Issuers and the Existing L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no

 

118



--------------------------------------------------------------------------------

Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers, the Existing L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

119



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the L/C Issuers or the Existing L/C Issuers, as the case may
be, (such consent not to be unreasonably withheld or delayed) shall be required
for any assignment that increases the obligation of the assignee to participate
in exposure under one or more Letters of Credit (whether or not then
outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (A), (B) the Company or any of the Company’s Affiliates
or Subsidiaries or (C) to a natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the

 

120



--------------------------------------------------------------------------------

applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.

(viii) No Assignment Resulting in Additional Indemnified Taxes. No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending the applicable Alternative Currencies to the relevant
Borrowers without the imposition of any additional Indemnified Taxes.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by each of the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender

 

121



--------------------------------------------------------------------------------

shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrowers, the Administrative Agent, the
Lenders, the L/C Issuers and the Existing L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, (i) if at any time
Bank of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (A) upon 30 days’ notice to the Company and the
Lenders, resign as an L/C Issuer and/or (B) upon 30 days’ notice to the Company,
resign as Swing Line Lender, and (ii) if at any time PNC assigns all of its
Commitment and Loans pursuant to subsection (b) above, PNC may, upon 30 days’
notice to the Company and the Lenders, resign as an L/C Issuer. In the event of
any such resignation as an L/C Issuer or Swing Line Lender, the Required
Lenders, subject to the approval of the Company, shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of (x) Bank of America as an L/C Issuer or Swing
Line Lender and (y) PNC as an L/C Issuer, as the case may be. If Bank of America
or PNC resign as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the an L/C Issuer hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as an L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the

 

122



--------------------------------------------------------------------------------

Lenders to make Base Rate Revolving Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) such successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America or PNC, as
the case may be, to effectively assume the obligations of Bank of America or
PNC, as the case may be, with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders, the L/C Issuers and the Existing L/C Issuers
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives, in each case, who may need to know the
Information in connection with this Transaction or as necessary to effectuate
the administration and enforcement of or performance under this Agreement, any
other Loan Document or any related transaction (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower and its obligations, (g) with the consent of
the Company or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer, any Existing L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender, any L/C Issuer or any
Existing L/C Issuer on a nonconfidential basis prior to disclosure by the
Company or any Subsidiary, provided that, in the case of information received
from the Company or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential (it being understood
that a single written notice to

 

123



--------------------------------------------------------------------------------

the Administrative Agent that all such information delivered with such notice
shall be deemed to be confidential shall suffice as clear identification as to
the confidential nature of all such information delivered or to be delivered).
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders, the L/C Issuers and the Existing
L/C Issuers acknowledges that (a) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws, the compliance procedures referenced in clause
(b) and its Contractual Obligations.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer, each Existing L/C Issuer and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Issuer, such Existing L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
against any and all of the obligations of any Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender, such L/C Issuer
or such Existing L/C Issuer, irrespective of whether or not such Lender, such
L/C Issuer or such Existing L/C Issuer shall have made any demand under this
Agreement or any other Loan Document, to the extent such obligations of such
Borrower are then due and owing, or are owed to a branch or office of such
Lender, such L/C Issuer or such Existing L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer, each Existing L/C Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer, such Existing L/C Issuer or their respective Affiliates may have.
Each Lender, each L/C Issuer and each Existing L/C Issuer agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum

 

124



--------------------------------------------------------------------------------

Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Company. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01 and Section 4.02, this Agreement and
the other Loan Documents shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement and any other Loan Document by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement and the other Loan Documents.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding (other than
indemnities and other similar contingent obligations surviving the termination
of this Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination and those obligations under any Swap
Contract).

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined reasonably and in good faith by the Administrative Agent,
the L/C Issuers or the Swing Line Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

125



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or a Restricted Lender (as
defined below) or if any other circumstance exists hereunder that gives the
Company the right to replace a Lender as a party hereto, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) with respect to the replacement of a Restricted Lender, such assignment is
requested within 90 days of such Lender’s failure to approve the applicable
amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

For the purposes of this Section 10.13, a “Restricted Lender” means a Lender
that fails to approve an amendment, waiver or consent requested by the Company
or any other Loan Party pursuant to Section 10.01 that has received the written
approval of not less than the Required Lenders but also requires the approval of
such Lender.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

126



--------------------------------------------------------------------------------

EACH LOAN DOCUMENT (OTHER THAN AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN
DOCUMENT) WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER OR ANY EXISTING L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. (i) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. (ii) EACH DESIGNATED BORROWER THAT IS
A FOREIGN SUBSIDIARY APPOINTS THE COMPANY AS ITS AGENT FOR SERVICE OF PROCESS.

 

127



--------------------------------------------------------------------------------

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) such Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates or any other Person and (B) neither the Administrative Agent, the
Arrangers nor the Lenders has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent, the Arrangers nor the Lenders has any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent, the
Arrangers or the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

128



--------------------------------------------------------------------------------

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provided all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 

129



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPANY: TOWERS WATSON & CO. (f/k/a Jupiter Saturn Holding Company) By:  

/s/     Roger F. Millay

Name:  

Roger F. Millay

Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:  

/s/    William S. Rowe

Name:  

William S. Rowe

Title:  

Senior Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and Swing Line Lender By:  

/s/    William S. Rowe

Name:  

William S. Rowe

Title:  

Senior Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender and an L/C Issuer By:  

/s/    Denise D. Killen

Name:  

Denise D. Killen

Title:  

Senior Vice President



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By:  

/s/    Reed R. Menefee

Name:  

Reed R. Menefee

Title:  

Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/    Mark A. Flatin

Name:  

Mark A. Flatin

Title:  

Managing Director



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION By:  

/s/    Patrick McGraw

Name:  

Patrick McGraw

Title:  

Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/    Philip A. Mousin

Name:  

Philip A. Mousin

Title:  

Senior Vice President



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA By:  

/s/    Leslie D. Broderick

Name:  

Leslie D. Broderick

Title:  

Senior Vice President



--------------------------------------------------------------------------------

SOVEREIGN BANK, as a Lender and a Co-Documentation Agent By:  

/s/    Francis D. Phillips

Name:  

Francis D. Phillips

Title:  

Senior Vice President



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:  

/s/    James E. Davis

Name:  

James E. Davis

Title:  

Senior Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/    Dustin Craven

Name:  

Dustin Craven

Title:  

Attorney-in-Fact



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC By:  

/s/    Debbi L. Brito

Name:  

Debbi L. Brito

Title:  

Authorized Signatory



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/    Donald Schwartz

Name:  

Donald Schwartz

Title:  

Senior Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/    Ross Levitsky

Name:  

Ross Levitsky

Title:  

Managing Director